 

Case 8:19-bk-11603-RCT Doc1 Filed 12/09/19 Page 1 of 66

tp *s E
Fill in this information to identify your case: Fi L - ry VIA NK h peed iz

 

United States Bankruptcy Court for the:

Middle District of Florida | DEC 0 9 2018

_ Case number (4 known): Chapter you are filing under: — Clerk, U.S. Bankruptcy Court
Chapter 7 Middle District of Fiorida

OI Chapter 11 Tampa Division

OQ) Chapter 12 : a

O Chapter 13 : CQ Check if this is an

amended filing

 

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy 12417

The bankruptcy forms use you and Debtor 7 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 7 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 7 in all of the forms.

 

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known}. Answer every question.

| Part 4: | Identify Yourself

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

About Debtor 1: ae About Debtor 2 (Spouse Only ina Joint Case):
1. Your full name
Write the name that is on your
government-issued picture Robert -
identification (for example, First name First name
your driver's license or Albert :
passport). Middle name Middle name
Bring your picture Kirschner
identification to your meeting _— Last name Last name
with the trustee.
Suffix (Sr, Jr, Ih HD Suffix (Sr, Jr, HL ID
2. All other names you
have used in the last 8 First name First name
years
Include your married or Middle name Middle name
maiden names. :
Last name Last name
First name First name
Middie name “= Middle name
Last name Last name
3. Only the last 4 digits of
: your Social Security wx - x~_7 _0 3° 9 - RK XK
number or federal OR OR
Individual Taxpayer 9
Identification number a 9xx - xx
CTIN) :
Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 1
Case 8:19-bk-11603-RCT

Robert Albert

Debtor 1

Kirschner

 

First Name Middle Name

Last Name

Case number (i known)

 

Doc 1 Filed 12/09/19 Page 2 of 66

 

. 4. Any business names

- and Employer
Identification Numbers
(EIN) you have used in
the last 8 years

Include trade names and
doing business as names

About Debtor 1:

4 | have not used any business names or EINs.

About Debtor 2 (Spouse Only ina Joint Case):

L) | have not used any business names or EINs.

 

Business name

Business name

 

Business name

EIN

EIN

Business name

EIN

EIN

 

5. Where you live

 

9550 Dyer Street

If Debtor 2 lives at a different address:

 

 

 

 

Number Street Number Street

Apt 1052

EI Paso TX 79924

City State ZIP Code City State ZIP Code
El Paso

County County

If your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

If Debtor 2's mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

 

 

 

Number Street Number Street

P.O. Box P.O. Box

City State ZIP Code City State ZIP Code
6. Why you are choosing Check one: Check one:

this district to file for
bankruptcy

Official Form 101

“ Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

UJ | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

(} Over the last 180 days before filing this petition,
! have lived in this district longer than in any
other district.

CJ i have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

 

 

 

 

Voluntary Petition for Individuals Filing for Bankruptcy

 

page 2

 

 
Debtor 1

 

Case 8:19-bk-11603-RCT Doc1 Filed 12/09/19 Page 3 of 66

Robert _ Albert

First Name Middie Name

Kirschner Case number (known)

Last Name

ee the Court About Your Bankruptcy Case

7.

 

The chapter of the
Bankruptcy Code you
are choosing to file
under

Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for individuals Filing
for Bankruptcy (Form 2010)). Aiso, go to the top of page 1 and check the appropriate box.

(A Chapter 7

LJ Chapter 11
QC) Chapter 12
C) Chapter 13

 

How you will pay the fee

Zi wilt pay the entire fee when | file my petition. Please check with the clerk’s office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. If your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.

(J I need to pay the fee in installments. if you choose this option, sign and attach the
Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

CJ | request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). If you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

 

 

 

 

 

 

 

Have you filed for No
bankruptcy within the
last 8 years? Cl Yes. District When Case number
MM / DD/YYYY
District When Case number
MM/ DD/YYYY
District When Case number
MM / DD/YYYY
10. Are any bankruptcy ; WZ No
cases pending or being
filed by a spouse who is UC) Yes. Debtor Relationship to you

not filing this case with
you, or by a business
partner, or by an
affiliate?

 

District When Case number, if known
MM/DD /YYYY

Debtor Relationship to you

District When Case number, if known
MM /DD/YYYY

 

11.

Do you rent your
residence?

Official Form 101

 

 

LINo. Goto line 12.
ves. Has your tandiord obtained an eviction judgment against you?

Zi No. Go to fine 12.

C) Yes. Fill out /nitial Statement About an Eviction Judgment Against You (Form 101A) and file it as
part of this bankruptcy petition.

Voluntary Petition for Individuals Filing for Bankruptcy page 3
 

Case 8:19-bk-11603-RCT Doc1 Filed 12/09/19 Page 4 of 66

Debtor 4 Robert Albert Kirschner Case number (i known)

 

First Name Middle Name Last Name

| Part 3: | Report About Any Businesses You Own as a Sole Proprietor

 

12. Are you a sole proprietor (J No. Goto Part 4.
: of any full- or part-time
business? UL] Yes. Name and location of business

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as

rporation, partnership, or
he. one P Number Street

 

Name of business, if any

 

If you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

 

 

City State ZIP Code

Check the appropriate box to describe your business:

C) Health Care Business (as defined in 11 U.S.C. § 101(27A))
Q Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
L) Stockbroker (as defined in 11 U.S.C. § 101 (53A))

Q Commodity Broker (as defined in 11 U.S.C. § 101(6))

{) None of the above

 

13. Are you filing under ff you are filing under Chapter 11, the court must know whether you are a smail business debtor so that it

: Chapter 11 of the can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
Bankruptcy Code and most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
are you a small business 2" of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
debtor?

ae no. | am not filing under Chapter 11.

For a definition of smal
business debtor, see CJ No. Jam filing under Chapter 11, but | am NOT a small business debtor according to the definition in
11 U.S.C. § 101(51D). the Bankruptcy Code.

Ld] Yes. lam filing under Chapter 11 and | ama small business debtor according to the definition in the
Bankruptcy Code.

part a: | Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 

14. Do you own orhaveany) YJ no
property that poses or is ;
alleged to pose a threat Ql Yes. Whatis the hazard?

 

of imminent and
identifiable hazard to

 

public health or safety?
Or do you own any

property that needs lf immediate attention is needed, why is it needed?

 

immediate attention?
For example, do you own

 

perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

Where is the property?

 

 

 

Number Street
City State ZIP Code
Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 4

 
Case 8:19-bk-11603-RCT Doc1 Filed 12/09/19 Page 5 of 66

Debtor 1
First Narre

| art 5: Explain Your Efforts to Receive a Briefing About Credit Counseling

Robert Albert

Middle Name

Kirschner

Last Name

Case number (if known)

 

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 101

About Debtor 1:

You must check one:

0d | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

C1 received a briefing from an approved credit
counseling agency within the 180 days before |

filed this bankruptcy petition, but ido not havea ©

certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

Cd certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

CJ | am not required to receive a briefing about
credit counseling because of:

) Incapacity. | have a mental iliness or a mental |

deficiency that makes me
incapable of realizing or making
rational decisions about finances.

Q Disability. | My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |

reasonably tried to do so.

LI] Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

About Debtor 2 (Spouse Only ina Joint Case):

You must check one:

LJ | received a briefing from an approved credit

counseling agency within the 180 days before I
filed this bankruptcy petition, and I received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

LI) | received a briefing from an approved credit

counseling agency within the 180 days before I
filed this bankruptcy petition, but I do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

Oi certify that | asked for credit counseling

services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

OC) 1 am not required to receive a briefing about

credit counseling because of:

Q) Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

Cj Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |

reasonably tried to do so.

O) Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court. |

 

Voluntary Petition for Individuals Filing for Bankruptcy

 

page 5

 
Debtor 1

 

Case 8:19-bk-11603-RCT Doc1 Filed 12/09/19 Page 6 of 66

First Name

Robert Albert

Middle Name

Kirschner

Last Name

Case number (if known),

ey see These Questions for Reporting Purposes

16.

17.

 

What kind of debts do
you have?

Are you filing under

Chapter 7?

Do you estimate that after
any exempt property is

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose.”

C1 No. Go to line 16b.
{J Yes. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

1 No. Go to line 16c.
LI Yes. Goto line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

CI No. tam not filing under Chapter 7. Go to line 18.

Yes. 1am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
administrative expenses are paid that funds will be available to distribute to unsecured creditors?

 

 

 

excluded and Wi No
administrative expenses
are paid that funds will be C1 Yes
available for distribution
to unsecured creditors? oe
18. Howmanycreditorsdo 1-49 CL) 1,000-5,000 (J 25,001-50,000
you estimate that you LJ 50-99 (1) 5,001-10,000 CJ 50,001-100,000
owe? QL] 100-199 (J 10,001-25,000 (4 More than 100,000
CJ 200-999
19. How much do you 2 $0-$50,000 Q) $1,000,001-$10 million LJ $500,000,001-$1 billion
estimate your assets to = 1) $50,001-$100,000 CI $10,000,001-$50 million C} $1,000,000,001-$10 billion
be worth? LI $100,001-$500,000 LJ $50,000,001-$100 million Q) $10,000,000,001-$50 billion
C} $500,001-$1 miltion O) $100,000,001-$500 million UI) More than $50 billion
20. How much do you Cl $0-$50,000 (I $1,000,001-$10 million CJ $500,000,001-$1 billion

Part 7:

estimate your liabilities
to be?

Sign Below

C3 $4 ,000,000,001-$10 billion
CJ $10,000,000,001-$50 billion
C] More than $50 billion

LJ $10,000,001-$50 million
O) $50,000,001-$100 million
L} $100,000,001-$500 million

(J $50,001-$100,000
LJ $100,001-$500,000
{) $500,001-$1 million

 

For you

| have examined this petition, and | declare under penalty of perjury that the information provided is true and
correct.

if | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. | understand the relief available under each chapter, and | choose to proceed
under Chapter 7.

If no attorney represents me and | did not pay or agree to pay someone who is not an attorney to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

! understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. 8§ 152, 1341, 1519, and 3571.

x de ns (ye L

Signature of Debtor 4

Executed on IL os La

MM / DD /YYYY

x

Signature of Debtor 2

 

a)

Executed on

 

MM/ DD fYYYY

 

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy page 6

 

 
 

Case 8:19-bk-11603-RCT Doc1 Filed 12/09/19 Page 7 of 66

 

 

 

 

 

Debtor 4 Robert Albert Kirschner Case number (i known)

First Name Middle Name Last Name
For you if you are filing this The law allows you, as an individual, to represent yourself in bankruptcy court, but you
bankruptcy without an should understand that many people find it extremely difficult to represent
attorney themselves successfully. Because bankruptcy has long-term financial and legal

consequences, you are strongly urged to hire a qualified attorney.
If you are represented by
an attorney, you do not To be successful, you must correctly file and handle your bankruptcy case. The rules are very

need to file this page. technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

If you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

LJ No
Wd ves

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

No
Ud Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?

i No

LJ Yes. Name of Person :
Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).

 

By signing here, | acknowledge that | understand the risks involved in filing without an attorney. |
have read and understood this notice, and | am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property if | do not properly handle the case.

X Maro x

 

 

 

Signature of Debtor 1 Signature of Debtor 2
Date iv of L0G Date
MM/DD /YYYY MM/ DD /YYYY
Contact phone (31 0) 993-5504 Contact phone
Cell phone (31 0) 993-5504 Cell phone
Email address bobkirschner@gmail.com Email address

 

SS

       

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 8

 
 

Case 8:19-bk-11603-RCT Doc1 Filed 12/09/19 Page 8 of 66

Fill in this information to identify your case:

Debtor 4 Robert Albert Kirschner

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Middle District of Florida

Case number
(If known)

 

 

 

Official Form 106Sum

 

L) Check if this is an
amended filing

Summary of Your Assets and Liabilities and Certain Statistical Information 12/5

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file

your original forms, you must fill out a new Summary and check the box at the top of this page.

Ea Summarize Your Assets

1. Schedule A/B; Property (Official Form 106A/B)
ta. Copy line 55, Total real estate, from Schedule A/B

1b. Copy line 62, Total personal property, from Schedule A/B

1c. Copy line 63, Total of all property on Schedule A/B

Ex Summarize Your Liabilities

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D

| 3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
: 3a. Copy the total claims from Part 1 (priority unsecured claims) from line Ge of Schedule E/F

Your assets.
Value of what you own

 

 

$450,000.00
$ 9,750.00
$ 459,750.00

 

 

Your liabilities
Amount you owe

$__ 719,919.09

$ 0.00

+ 3 21,600.00

 

 

 

 

 

 

Your total liabilities $ 741,519.09
By Summarize Your Income and Expenses
4. Schedule |: Your Income (Official Form 1061) 3591.90
Copy your combined monthly income from line 12 of Schedule foo... cccsccscsssecsessseeseesssstesetssseassessessvessespsacesvesieseteeceeseeeeece. $_ ee
_ 5. Schedule J: Your Expenses (Official Form 106J)
Copy your monthly expenses from line 22¢ of Schedule J oo..ccccccccscccccssevsssessecsssssssssvareessestssssssttareasesstesiesseereestessveteeseesteseee.. $ 3,544.00

 

 

 

 

 

 

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information

page 1 of 2
 

Case 8:19-bk-11603-RCT Doc1 Filed 12/09/19 Page 9 of 66

Debtor 1 Robert Albert Kirschner Case number (@ known)

First Name Middle Name Last Name |

 

 

Ey Answer These Questions for Administrative and Statistical Records

 

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

LJ No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

Wi Yes

 

7, What kind of debt do you have?

wi Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

(J Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
this form to the court with your other schedules.

 

 

8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
| Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14. 5 200.00

 

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F-

 

Total-claim
From Part 4 on Sehedule E/F, copy the following:

9a, Domestic support obligations (Copy line 6a.) s_«0.00
9b. Taxes and certain other debts you owe the government. (Copy line 6b.) s(0.00
9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) $ 0.00
Qd. Student loans. (Copy line 6f.) s_—.00
9e. Obligations arising out of a separation agreement or divorce that you did not report as $ 0.00

priority claims. (Copy line 6g.) rr
9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +$ 0.00
9g. Total. Add lines 9a through Of. § 0.00

 

 

 

 

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2
Case 8:19-bk-11603-RCT Doc1 Filed 12/09/19 Page 10 of 66

Fill in this information to identify your case and this filing:

Debtor 4 Robert Albert Kirschner

First Name Middle Name Last Name

 

Debtor 2
(Spouse, ff filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of

Case number

 

CJ Check if this is an
amended filing

 

 

Official Form 106A/B
Schedule A/B: Property 12415

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

 

 

Ea Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 

 

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

O) No. Go to Part 2.
wi Yes. Where is the property?

What is the property? Check ail that apply. Do not-deduct secured:-claims or exemptions. “Put:

me) Single-family home the amount of any secured claims:on Schedule D:
44. (078. Gulfstream Ave ‘Creditors Who Have Claims Secured by Property,

Street address, if available, or other description

 

tj Duplex or multi-unit building

 

 

 

 

 

 

QA Condominium or cooperative Current value of the Current value of the

101 LJ Manufactured or mobile home entire property? portion you own?
) band $ 450,000.00 $ 450,000.00
(J investment property

Sarasota FL 34236 J ti Describe the nature of your ownership

~ ; B Timeshare . :
City State ZIP Code Q on interest (such as fee simple, tenancy by
er the entireties, or a life estate), if known.

Who has an interest in the property? Check one.

Sarasota | Debtor 1 only

County (J Debtor 2 only

CI Debtor 1 and Debtor 2 only C) Check if this is community property
C1 At least one of the debtors and another (see instructions)
Other information you wish to add about this item, stich as local

property identification number:

 

If you own or have more than one, list here:

. > . . .
What is the property? Check all that apply. --Do-not deduct sécured claims or exeriptions: Put
Q Single-family home the amount-of any secured: claims on Schedule D:

412. “Creditors Who Have Claims Secured by Property.

 

Q Duplex or multi-unit building

 

 

Street address, if available, or other description

 

 

 

 

UI Condominium or cooperative Current value of the Current value of the
C) Manufactured or mobile home entire property? portion you own?
QI) Land $ $
CJ investment property
O Timesh Describe the nature of your ownership
City State ZIP Code g imesnare interest (such as fee simple, tenancy by
Other the entireties, or a life estate), if known.

 

Who has an interest in the property? Check one.
Q) debtor 1 only
C] Debtor 2 only

Cd Debtor 1 and Debtor 2 only C] Check if this is community property
CJ At least one of the debtors and another (see instructions)

 

 

County

Other information you wish to add about this item, such as local
property identification number:

 

 

Official Form 106A/B Schedule A/B: Property page 1

 
 

Case 8:19-bk-11603-RCT Doc1 Filed 12/09/19 Page 11 of 66

 

 

 

Debtor 1 Robert Albert Kirschner Case number known)
First Name Middle Name Last Name
What is the property? Check all that apply. De not. deduct secured claims or exemptions. Put»
13 oO Single-family home the amount of any secured claims on Schedule D:

 

Street address, if available, or other description

 

 

City State ZIP Code

 

County

2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
you have attached for Part 1. Write that number here. ..........0..0000000000coccecccecceeesecseetevtesesecescestuececeeeeriteesseseneses >

Ee Describe Your Vehicles

i”) Duplex or multi-unit building
CI Condominium or cooperative
U) Manufactured or mobile home
CJ Land

CJ investment property

L] timeshare

Q) other

 

Who has an interest in the property? Check one

Q) Debtor 1 only

(J Debtor 2 only

CI} Debtor 1 and Debtor 2 only

(J At least one of the debtors and another

Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$ $
Describe the nature of your ownership

interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

Q) Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

 

$____ 450,000.00

 

 

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

LJ No

| Yes

a4. Make: Lexus
Model: RX3
Year: 2000

Approximate mileage: 218000

Other information:

 

 

 

 

if you own or have more than one, describe here:

3.2. Make: Bintelli |
Model: Sprint |
Year: 2018

Approximate mileage: 8000

Other information:

 

scooter is for sale

 

 

 

Who has an interest in the property? Check one.

i debtor 1 only

CL] Debtor 2 only

Cl Debtor 1 and Debtor 2 only

UO] At least one of the debtors and another

Cl check if this is community property (see
instructions)

Who has an interest in the property? Check one.

a Debtor 1 only

LI) Debtor 2 only

LJ Debtor 1 and Debtor 2 only

LJ At least one of the debtors and another

L) cheek if this is community property (see
instructions)

 

Official Form 106A/B

Schedule A/B: Property

Do.not deduct secured claims or exemptions: Put
the amount of any secured clainis on Schedule D:
Creditors Who Have Claims: Secured ‘by Property.

Current value of the Current value of the :

entire property? portion you own?

$ 2,900.00  ¢ 2,900.00

 

‘Do. not deduct seaured: claims or exemptions. Put
the amount of any'secured claims-on Schedule D:
Creditors Who Have Claims Secured by’ Property.

Current value of the Current value of the
entire property? portion you own?

$ 750.00 750.00

 

page 2

 

 
Case 8:19-bk-11603-RCT Doc1 Filed 12/09/19 Page 12 of 66

 

 

Case number ( known),

 

 

Who has an interest in the property? Check one.

Debtor 4 Robert Albert Kirschner
First Name Middle Name Last Name
3.3. Make:
Modet: (] Debtor 4 only
UY Debtor 2 only
Year:

Approximate mileage:

Other information:

 

 

 

 

Make:
Model:

3.4.

Year:
Approximate mileage:

Other information:

 

 

 

 

LI] Debtor 1 and Debtor 2 only
J At least one of the debtors and another

U check if this is community property (see
instructions)

Who has an interest in the property? Check one.

Cl Debtor 4 only

CI Debtor 2 only

CI Debtor 1 and Debtor 2 only

CJ At least one of the debtors and another

(Check if this is community property (see
instructions)

 

‘Do not deduct secured clainis or exemptions. Put
the amount of any secured-claims on'‘Sehedule D:.
Creditors Who ‘Have Claims Secured by Property.

Current value ofthe Current value of the
entire property? portion you own?

~ -Do-net deduct secured:-claims or exemptions: Put
_ the amount of. any sécuréd claims on Schedule D:
Creditors Wha: Have Claims Secured by Property.

 

Current value of the Current value of the
entire property? portion you own?

» 4, Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories

Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

YJ No

UL) Yes

4.1, Make:
Model:
Year:

Other information:

 

 

 

 

if you own or have more than one, list here:

42. Make:
Model:
Year:

Other information:

 

f
i
i
:
L

}

 

 

Ec

Official Form 106A/B

Who has an interest in the property? Check one.
LJ Debtor 4 only

LI) Debtor 2 only

Q) Debtor 1 and Debtor 2 only

CJ At least one of the debtors and another

C) check if this is community property (see
instructions)

Who has an interest in the property? Check one.
LL] Debtor 1 only

LJ Debtor 2 only

(A Debtor 1 and Debtor 2 only

C) At Jeast one of the debtors and another

Ui check if this is community property (see
instructions)

5. Add the dollar value of the portion you own for ail of your entries from Part 2, including any entries for pages
you have attached for Part 2. Write that number here

Do-not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:-
Creditors Who. Have Claims Secured by Property.

 

Current value of the Current value of the

entire property? portion you own?

- Do not deduct secured claims or exemptions. Put

the amount-of any-sectréd ‘clairns on Schedule D:
Creditors Who Have Claims Secured by Property.

 

 

Current value of the Current value of the |
entire property? portion you own?

3,650.00

 

Schedule A/B: Property

page 3

 

 
Case 8:19-bk-11603-RCT Doc1 Filed 12/09/19 Page 13 of 66

Debtor 1 Robert Albert Kirschner Case number (known

First Name Middle Name Last Name

| Part 3 | Describe Your Personal and Household Items

Do you own: or have any legal or equitable interest in any of the following items?

 

 

 

Current value of the
portion you own?
Do-not deduct secured claims

 

 

 

 

“orexemptions..--
_ 6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware
QI No gow soe wo ‘
Z Yes. Describe Bed, linens, kitchenware § 500.00 |
7. Electronics
Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
collections; electronic devices including cell phones, cameras, media players, games
CI No ws . :
Md Yes. Describe... Television, laptop, printer, cell phone gg 1,000.00

 

 

 

- 8 Collectibles of vaiue

Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
4 No

(I Yes. Describe.......... :

 

 

 

 

_ 9. Equipment for sports and hobbies

Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
and kayaks; carpentry tools; musical instruments

(A No
L] Yes. Describe

 

 

 

 

40. Firearms

Examples: Pistols, rifles, shotguns, ammunition, and related equipment
No .
LJ Yes. Describe.......... $

 

 

 

 

» 11. Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

LI No . . oe
A Yes. Describe.......... Everyday clothes $ 300.00

 

 

 

 

 

 

» 12. Jewelry

Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
gold, silver

42 No co . ny
C] Yes. Describe..........: 8

 

 

43. Non-farm animals
Examples: Dogs, cats, birds, horses

d No : ‘ . .
QI Yes. Deseribe..........: $

 

 

 

 

_ 14. Any other personal and household items you did not already list, including any health aids you did not list

 

   

CJ} No
\a Yes. Give specific $ 200.00 |
information. ........... nF

 

 

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
for Part 3. Write that number Mere ooo cccccssessssesevecssetsevsesecssecsrtessesssessvessis tis civtevsiseetttssisesseetitatitei tees eee

 

 

2,000.00
> $

 

Official Form 106A/B Schedule A/B: Property page 4

 

 
Case 8:19-bk-11603-RCT Doc1 Filed 12/09/19 Page 14 of 66

 

 

 

 

Debtor 14 Robert Albert Kirschner Case number ( known).
First Name Middle Name Last Name
Co Describe Your Financial Assets
Do you own or have any legal or equitable interest in any of the following? es =. Current value of the
: aes oe on : portion you own?
Do not deduct secured claim
Or. exemptions. : oe
16. Cash
Examples; Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
QC] No
4] NOS cect cece cscs ce eseeceteeedensscsesesecectustetevatevavatsvavectcarssvenisanesesavessareusevetisicavsnetetetitsteiyesctteviveteseeese CASH! occ $ 1 000. 00

17. Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions. If you have multiple accounts with the same institution, list each.

LI No

WD Ves ooo institution name:

17.1. Checking account: JP Morgan Chase 2,500.00

17.2. Checking account:

 

17.3. Savings account:

 

17.4. Savings account:

 

17.5. Certificates of deposit:

 

17.6. Other financial account:

 

17.7. Other financial account:

 

17.8. Other financial account:

 

17.9. Other financial account:

we Ff fF Ff fF CGC Ff FF &

 

48. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts

WJ no

CD Yes. Institution or issuer name:

 

 

 

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and joint venture

 

 

WI No Name of entity: % of ownership:
C) Yes. Give specific 0% %
information about
0,
them... 0% %
0% %

 

 

 

 

Official Form 106A/B Schedule A/B: Property page 5
Case 8:19-bk-11603-RCT Doc1 Filed 12/09/19 Page 15 of 66

Debtor 1 Robert Albert Kirschner Case number (if known)

First Name Middle Name Last Name

 

 

 

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

Yi No

CJ Yes. Give specific Issuer name:
information about

 

 

 

. 21. Retirement or pension accounts
Examples: interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

No
CI Yes. List each
account separately. Type of account: Institution name:
401 (k) or similar plan: $
Pension plan: $.
IRA: $
Retirement account: $
Keogh: $
Additional account: $
Additional account: $
_ 22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use froma company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
companies, or others
UL] No
wi VOS oie Institution name or individual:
Electric: $
Gas: $
Heating oil: $
Security deposit on rental unit: Raintree Village Apartments $ 600.00
Prepaid rent: $
Telephone: $
Water: $
Rented furniture: $
Other: $
23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
a No
CB eso. Issuer name and description:
$
$

 

 

Official Form 106A/B Schedule A/B: Property page 6

 
Case 8:19-bk-11603-RCT Doc1 Filed 12/09/19 Page 16 of 66

Debtor 1 Robert Albert Kirschner Case number (i known).

First Name Middie Name Last Name

 

 

 

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
WI No
CD Yes ices

institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

 

 

 

, 25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers

exercisable for your benefit

Wi No

Ql Yes. Give specific : i
information about them...” —§

 

 

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

WI No

(J) Yes. Give specific
information about them... |

 

 

 

 

27. Licenses, franchises, and other general intangibles

Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

 

 

YW No -
C) Yes. Give specific |
information about them... _$
Money or. property owed to you? ~~ : S RES ES Current value-of the

portion you.own?
Do-not deduct seeured
claims or exemptions.

28. Tax refunds owed to you

Wd No

Q] Yes. Give specific information
about them, including whether i
you already filed the returns : _ State:
and the tax years. oe : :

 

Federal: $

Local:

 

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

W No

LL] Yes. Give specific information. .........

 

  

: Alimony:

 

 

 

: 3S
: Maintenance: $
Support: $
Divorce settlement: $
Property settlement: $
© 30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,
Social Security benefits; unpaid loans you made to someone else
J No
L] Yes. Give specific information. .............. i - i
$

 

Official Form 106A/B Schedule A/B: Property page 7

 
Case 8:19-bk-11603-RCT Doc1 Filed 12/09/19 Page 17 of 66

Debtor 4 Robert Albert Kirschner Case number (i known)

First Name Middle Name Last Name

 

 

 

 

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter’s insurance

Md No

LJ Yes. Name the insurance company

. ve Company name: Beneficiary: Surrender or refund vaiue:
of each policy and list its value. ...

$

 

 

32. Any interest in property that is due you from someone who has died

If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

2 No

Ld Yes. Give specific information. .............

 

 

 

 

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

2 No

(u} Yes. Describe each claim...

 

 

 

 

 

 

 

 

 

 

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims
id No -.
CO) Yes. Describe each claim... : /
: $
. 35. Any financial assets you did not already list
WA No |
L] Yes. Give specific information............ : $

 

 

 

- 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number here o.oo. cece seen esse estsneeeesusesessvrvtvaserissesiesssiteesessssetussastitesvsetetttisitttesi cc > $ 4,100.00

 

 

 

a Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 

_ 37.Do you own or have any legal or equitable interest in any business-related property?
(2 No. Go to Part 6.
L} Yes. Go to line 38.
Current value of the
portion you own?

Do not:deduct secured claime
orexemptions. : a

38. Accounts receivable or commissions you already earned

No
Cl Yes. Describe...

 

 

 

 

. 39. Office equipment, furnishings, and supplies
Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

\A No

UL Yes. Describe...

 

 

 

Official Form 106A/B Schedule A/B: Property page 8

 

 
Case 8:19-bk-11603-RCT Doc1 Filed 12/09/19 Page 18 of 66

Debtor 1 Robert Albert Kirschner Case number (f known)

First Name Middle Name Last Name

 

 

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

W No

LJ Yes. Describe...

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

41. Inventory
A No vg
(J Yes. Describe... 5
42. Interests in partnerships or joint ventures
| No
UI Yes. Describe...... Name of entity: % of ownership:
% $
% $
% $
43. Customer lists, mailing lists, or other compilations
WA No
QU Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
(J No
CI Yes. Describe... :
.$
44. Any business-related property you did not already list
Md No
UL Yes. Give specific $
information .........
$
$
$
$
$
_ 45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached $ 0.00
for Part 5. Write that mumber Mere oo. ccc ccc csessesssesesvssvevivesivevesreteavitesvisssssesssietsetcssitticesastneetcecetetet esse >

 

 

 

 

 

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
If you own or have an interest in farmland, list it in Part 4.

 

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
Wf No. Go to Part 7.
LI Yes. Go to line 47.

Current: value-of the
portion you: own?

Do not deduct secured claims”

 

 

or exemptions:
47, Farm animats
Examples: Livestock, poultry, farm-raised fish
dl No
7
$

 

Official Form 106A/B Schedule A/B: Property page 9

 

 
Case 8:19-bk-11603-RCT Doc1 Filed 12/09/19 Page 19 of 66

Debtor 1 Robert Albert Kirschner Case number (known)

First Name Middle Name Last Name

 

 

W No

) Yes. Give specific | :
information. ............ : ¢

 

|
|
|
48. Crops—either growing or harvested

 

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

W No
i
$
50. Farm and fishing supplies, chemicals, and feed
WZ No
QD Yes.
$
_ 51. Any farm- and commercial fishing-related property you did not already list
a No
QO) Yes. Give specific |
information. ............ : $
_ 52, Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached $ 0.00
for Part 6. Write that mumber Were occ ccc cccccccssesssssvessressseseteasiesstseitervessisssessisessiigeiss tose terueteseestess ices titel ibe >
Describe All Property You Own or Have an Interest in That You Did Not List Above
53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership
WZ No : i
lL) Yes. Give specific . i $
information. ............ : : $
$
| 54. Add the dollar value of all of your entries from Part 7. Write that number here o.oo. occ cece ecccscsceeccesveneesseee > gi 0.00
List the Totals of Each Part of this Form
| 55. Part 1: Total real estate, We 20 eee seesesnesessesssstvnsrantsnsanisnteseatissvsnvenvesvassstvasisivanvasiavistiassestestetsteevetes siete > §$ 450,000.00
56. Part 2: Total vehicles, line 5 $ 3,650.00
_ 57. Part 3: Total personal and household items, line 15 $ 2,000.00
58. Part 4: Total financial assets, line 36 $ 4, 100.00
_ 59. Part §: Total business-related property, line 45 $ 0.00
60. Part 6: Total farm- and fishing-related property, line 52 $ 0.00
_ 61, Part 7: Total other property not listed, line 54 +5 0.00
62. Total personal property. Add lines 56 through 61. .......0.0....0... $ 9,750.00 Copy personal property total > “F§ 9,750.00
63. Total of all property on Schedute A/B. Add line 55 + lite ©2...ccccccccsssssssscssssssssvsssusssusesssssssesasssessessesessesse g___ 459,750.00

 

 

 

Official Form 106A/B Schedule A/B: Property page 10

 
Case 8:19-bk-11603-RCT Doc1 Filed 12/09/19 Page 20 of 66

Fillin this information to identify your case:

Debtor 4 Robert Albert Kirschner

First Name Middte Name Last Name

 

Debtor 2
(Spouse, if filing} First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Middle District of Florida

Case number CI) Check if this is an
(If known) amended filing

 

 

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 0419

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct information.

Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

 

 

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

| Part 4: | Identify the Property You Claim as Exempt

1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

w You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
LJ You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the: property and line'on Current value ofthe Amount of the exemption you claim Specific laws that allow. exemption /

 

Schedule A/B that lists this property| portion you own oy :
: : : Copy the value from 2 Check only one box foreach exemption:
Schedule A/B : a S .
Geceription:  -Short Utility Vehic $2,900.00 Ws 2,900.00 11 U.S.C. 522(d)(2)
Line from (D 100% of fair market value, up to .

 

Schedule A/B: 3.1 any applicable statutory limit

 

 

Geceription,  -S00oter $750.00 Js 750.00 11 U.S.C. 522(d)(5)

L) 100% of fair market value, up to

 

Line from 32

Schedule A/B: any applicable statutory limit _
Brief

description: 5 Os

Line from () 100% of fair market value, up to
Schedule A/B: ____ any applicable statutory limit

 

3. Are you claiming a homestead exemption of more than $470,350?
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

WH No

QI) Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
C2 No
() Yes

Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of 2

 

 
Case 8:19-bk-11603-RCT Doc1 Filed 12/09/19 Page 21 of 66

Debtor 4 Robert Albert

Kirschner Case number (@ known)

 

First Name

Middle Name Last Narne

ea Additional Page

Brief description of the property and line.

on Schedule A/B that lists this property

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:;

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Official Form 106C

Current value of the
portion you own ~

Copy:the value from

 

~ Amount of the exemption you-claim Specific laws that allow exemption

Check only one box foreach exemption

Ws 500.00 11 U.S.C. 522(d}(3)

 

1} 100% of fair market value, up to
any applicable statutory limit

 

 

Ws 1,000.00 11 U.S.C. 522(d)(2)

 

 

C) 100% of fair market value, up to 11U.8.C. 522(d)(5)

any applicable statutory limit

Ms 300.00 11 U.S.C. 522(d)(2)
LJ 100% of fair market value, up to

Ms 200.00 11 U.S.C. 522(d)(5)

 

 

Ld 100% of fair market value, up to
any applicable statutory limit

 

 

LJ 100% of fair market value, up to

Ms 2,500.00 11 U.S.C. 522(d)(5)

 

CL) 100% of fair market value, up to
any applicable statutory limit

 

L} 100% of fair market value, up to
any applicable statutory limit

 

C) 100% of fair market value, up to

 

L]} 100% of fair market value, up to

 

CJ 100% of fair market value, up to

 

LL) 100% of fair market value, up to

Schedule AB
Household goods $ 500.00
6
Electronics $ 1,000.00
f
Clothes $ 300.00
— any applicable statutory limit
Hearing aids $ 200.00
14
Cash $ 1,000.00 Ys 1,000.00
16 any applicable statutory limit
Checking deposit $ 2,500.00
17
Apt rent deposit $ 600.00 ws 600.00
22
$ Cls
any applicable statutory limit
$ Us
oe any applicable statutory limit
$ L$
~-_ any applicable statutory limit
$ Cs
any applicable statutory limit
$ Os

 

C) 100% of fair market value, up to
any applicable statutory limit

 

Schedule C: The Property You Claim as Exempt page 2. of 2

 
Case 8:19-bk-11603-RCT Doc1_ Filed 12/09/19

Fill in this information to identify your case:

Robert

First Name

Albert

Middle Name

Kirschner

Last Name

Debtor 1

 

Debtor 2
(Spouse, if filing) First Name

 

Middle Name Last Name

United States Bankruptcy Court for the: Middle District of Florida

Case number
(If known)

 

 

 

Official Form 106D

Schedule D: Creditors Who Have Claims Secured by Property

Page 22 of 66

LJ Check if this is an
amended filing

12/15

 

Be as complete and accurate as possible. If two married people are filing together, both are equally

responsible for supplying correct

information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any

additional pages, write your name and case number (if known).

1. Do any creditors have claims secured by your property?

(J No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.

wf Yes. Fill in all of the information below.

ia List All Secured Claims

 

- : Column A
2. List all secured claims. Ifa creditor has more than one secured claim; list the creditor: separately Am unt of claim
foreach claim. lf more that one creditor has a particular claim, list the ‘other creditors in Part 2. Do not deduct the
As much as possible, list the claims | in alphabetical order according to the creditor's name. value of collateral ao if any :

625, 957.66 $ 450, 000. 00 ¢ 175, 957.0

[2 . Bank of New York Mellon

 

Creditor’s Name

Describe the property that secures the claim: $

 

 

 

707 S. Gulfstream Ave #101
Sarasota, FL 34236

 

 

 

 

8950 Cypress Waters Blvd
Number Street

Coppell TX 75019
City State ZIP Code

Who owes the debt? Check one.

Pf Debtor 7 only

CY Debtor 2 only

C) Debtor 4 and Debtor 2 only

() At least one of the debtors and another

C) Check if this claim relates to a
community debt
Date debt was incurred 02/09/0200

As of the date you file, the claim is: Check all that apply.

U2 contingent
Wf unliquidated
Q Disputed

Nature of lien. Check all that apply.

Pv An agreement you made (such as mortgage or secured
car loan}

| Statutory tien (such as tax lien, mechanic’s lien)

if Judgment lien from a lawsuit

LI} Other (including a right to offset)

Last 4 digits of account number 3 0 3 3

 

2.3 Nationstar Mort, dba Mr. Cooper

 

Creditors Name

8950 Cypress Waters Blvd

Describe the property that secures the claim:

$ 93,961.43  s 450,000.00 93,961.43

 

 

 

Number Street

 

707 S. Gulfstream Ave #101
Sarasota, FL 34236

 

 

 

8950 Cypress Wa TX 75019

 

City State ZIP Cade

Who owes the debt? Check one.

Wf Debtor 1 only

Q) Debtor 2 only

(J Debtor 1 and Debtor 2 only

CJ At least one of the debtors and another

LJ] Check if this claim relates to a
community debt

Date debt was incurred 02/09/020C

 

As of the date you file, the claim is: Check ail that apply.

O) Contingent

Gd unliquidated

Q Disputed

Nature of lien. Check all that apply.

vf An agreement you made (such as mortgage or secured
car loan)

Q Statutory lien (such as tax lien, mechanic’s lien)

a Judgment lien from a lawsuit

C) Other (including a right to offset)

2 2 3 3

Last 4 digits of account number

Add the-dollar value of your entries.in Column A_on this page: Write that number here:

- B_719,919.09 |

 

Official Form 106D

Schedule D: Creditors Who Have Claims Secured by Property

page 1 of 3

 

 
Case 8:19-bk-11603-RCT Doc1 Filed 12/09/19 Page 23 of 66

Robert

Debtor 1

Albert

Kirschner Case number (@ known)

 

First Name Middle Name

 

Last Name

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Additional Page Column A Column 8 ee : Column c .
wg . . _. . . Amountofclaim | Value of collateral Unsecured —
by 24 and ee to entries on this page, number them beginning with 2.3, followed Bonet deduct the that supports this. portion :
4, - valueof collateral. claim oe lbany.
Describe the property that secures the claim: $ 5 $
Creditors Name <
Number Street i
As of the date you file, the claim is: Check all that apply.
Q Contingent
City State ZIP Code QQ Unliquidated
Q) Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
C] Debtor 1 onty (J An agreement you made (such as mortgage or secured
Ql Debtor 2 only car loan)
(2 Debtor 4 and Debtor 2 only Q Statutory lien (such as tax tien, mechanic’s lien)
(J Atleast one of the debtors and another Q) Judgment tien from a lawsuit
QJ Other (including a right to offset)
O) Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits of accountnumber—
Describe the property that secures the claim: $ $ $
Creditors Name
Number Street :
As of the date you file, the claim is: Check all that apply.
) Contingent
QQ Unliquidated
City State ZIP Code Q disputed
2
Who owes the debt? Check one. Nature of lien. Check all that apply.
1 Detior 4 only QQ An agreement you made (such as mortgage or secured
Debtor 2 only car loan)
[ Debtor 1 and Debtor 2 only U) Statutory tien (such as tax lien, mechanic’s lien)
CI At least one of the debtors and another UI Judgment fien from a lawsuit
O) Cheek if this claim relates to a U1 Other inciuding a right to offset
community debt
Date debt was incurred Last 4 digits of accountnumber
L_]} Describe the property that secures the claim: $ $ $
Creditors Name
Number Street
As of the date you file, the claim is: Check all that apply.
Q Contingent
City State ZIP Code J unliquidated
Q) Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
U) Debtor 1 onty (J An agreement you made (such as mortgage or secured
U Debtor 2 only car loan)
UL) Debtor 4 and Debtor 2 only UI Statutory fien (such as tax lien, mechanic's lien)
LC) Atleast one of the debtors and another CQ) Judgment lien from a lawsuit
CQ) Other (including a right to offset)
O) Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits of accountnumber
Add the dollar value of your entries in; Column A on this page. Write that number here: $
If this is the last page of your form, add the dollar value totals from all pages. 719.919.09
_Write that number here: _ PS :
Official Form 106D Additional Page of Schedule D: Creditors Who Have Claims Secured by Property page 2. of 3

 

 
Case 8:19-bk-11603-RCT Doc1 Filed 12/09/19 Page 24 of 66

Debtor 4 Robert Albert Kirschner Case number ( known)

First Name Middle Name Last Name

 

 

Cw List Others to Be Notified for a Debt That You Already Listed

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Use this page only if you have others. to be notified about your bankruptcy. for a debt that you already listed in Part 1: For example, if a collection
agency is trying to collect from you for a: debt you owe to someone.else, list the creditor in Part 1, and then list the collection agency here, Similarly, if
--you-have more than one creditor for any of the debts that you listed in-Part:1; list the additional creditors here: If you do not have additional persons to
_-be notified for any debts in Part'1, do not fill out or submit this page: :

[| On which line in Part 1 did you enter the creditor?
Name Last 4 digits of accountnumber—
Number Street
City State ZIP Code : |

| | On which line in Part 1 did you enter the creditor?
Name : Last 4 digits of accountnumber
Number Street
City State ZIP Code
| On which line in Part 1 did you enter the creditor?
Name Last 4 digits of accountnumber—
Number Street
City State ZIP Code

[| On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number 3 0 3 3
Number Street
City State ZIP Code

[| On which line in Part 1 did you enter the creditor?
Name Last 4 digits of accountnumber
Number Street
City State ZIP Code

| On which line in Part 1 did you enter the creditor?
Name Last 4 digits of accountnumber
Number Street

 

 

City State ZIP Code

 

 

 

Official Form 106D Part 2 of Schedule D: Creditors Who Have Ciaims Secured by Property page 3. of 3

 
Case 8:19-bk-11603-RCT Doc1 Filed 12/09/19 Page 25 of 66

Fill in this information to identify your case:

Debtor , Robert Albert Kirschner

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Narne

 

United States Bankruptcy Court for the: Middie District of Florida

L) Check if this is an
Case number amended filing

 

 

 

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims 125

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. If more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

 

 

Ea List All of Your PRIORITY Unsecured Claims

 

1. Do any creditors have priority unsecured claims against you?
Wd No. Go to Part 2.
CQ) ves.

2.-List all of your priority. unsecured claims. {fa creditor has more than one priority unsecured claim, list the creditor separately for each.claim. For
each claim. listed: identify what type of claim: itis: If'a claim: has both priority and. nonpriority amounts; list that claim here and show. both priority'and

nonpriority amounts. As much:as possible, list the claims in-alphabetical order according to the creditor’ 's name. lf you:have more than-two priority:
unsecured claims; fill out ‘the Continuation Page of Part 1 If more-than. one: creditor holds a particular claim, fist the other: creditors in Part 3.

(For-an.explanation of each type of claim, see the instructions for this:form:in: the instruction booklet: ) ce Be
Totalclaim priory
S : _ amount

   

 

 

 

 

 

2.1
Ps | Last 4 digits of accountnumber iS $ §.
Priority Creditors Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
City Slate ZIP Code C1 Contingent

QQ uUntiquidatea

Who incurred the debt? Check one. OQ disputed

C) Debtor 4 only
C) Debtor 2 only Type of PRIORITY unsecured claim:
() Debtor 1 and Debtor 2 only

L) Domestic support obligations
(2 At least one of the debtors and another

 

Q) Taxes and certain other debts you owe the government

C) Check if this claim is for a community debt CJ Claims for death or personal injury while you were

 

Is the claim subject to offset? intoxicated
O No CI other. Specify
Q) Yes

 

Last 4 digits of accountnumber_ gg s $

 

Priority Creditors Name
When was the debt incurred?

 

 

 

Number Street
As of the date you file, the claim is: Check all that apply.
Q Contingent

City State ZIP Code ( Untiquidated

Who incurred the debt? Check one. (1 Disputed

Q) Debtor 4 only

O) Debtor 2 only

() Debtor 1 and Debtor 2 only

LI At least one of the debtors and another

Type of PRIORITY unsecured ciaim:
Q) Domestic support obligations

Taxes and certain other debts you owe the government

O Check if this ctaim is for a community debt intoxicated

C)
(J claims for death or personal injury while you were
QC) other. Specify

Is the claim subject to offset?

QC) No
) Yes

 

 

 

 

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 1 of 6

 

 
Debtor? Robe

Case 8:19-bk-11603-RCT
rt Albert

Doc 1 Filed 12/09/19 Page 26 of 66

Kirschner Case number (# known)

 

 

First Name Middle Name Last Name

 

Em Your PRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

Nonpriority /

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 2:3, followed by.2.4:and so forth. Total claim — Priority —
L] Last4 digits of accountnumber — t—‘éi SK $ $
Priority Creditors Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
) Contingent
City State ZIP Code O) Untiquidated
QO Disputed
Who incurred the debt? Check one.
CI) Debtor 74 only Type of PRIORITY unsecured claim:
U1 Debtor 2 only O) Domestic support obligations
LI Debtor 4 and Debtor 2 only .
Taxes and certain other debts you owe the government
(J At least one of the debtors and another : _ .
C) Claims for death or personal injury while you were
C) Check if this claim is for a community debt intoxicated
Q) other. Specify
Is the claim subject to offset?
UL No
Q yes
Last4 digits of accountnumber— iS $ $
Priority Creditors Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
Q Contingent
City State ZIP Code L) Untiquidated
Q Disputed
Who incurred the debt? Check one.
C2 Debtor 1 only Type of PRIORITY unsecured claim:
U1 Debtor 2 only C) Domestic support obligations
() Debtor 1 and Debtor 2 only QO .
Taxes and certain other debts you owe the government
(} At least one of the debtors and another . .
CJ Claims for death or personal injury while you were
C) Check if this claim is for a community debt intoxicated
LQ other. Specify
Is the claim subject to offset?
LJ No
C) Yes
Last4 digits ofaccountnumber tsi $ $
Priority Creditors Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply
Q Contingent
City State ZIP Code QQ Uniliquidated
U1 Disputed

Who incurred the debt? Check one.

Q) Debtor 4 only

Q) Debtor 2 only

CL} Debtor 4 and Debtor 2 only

CI At least one of the debtors and another

QO) Check if this claim is for a community debt

Is the claim subject to offset?

O) No
UJ Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Type of PRIORITY unsecured claim:

C2) Domestic support obligations
Taxes and certain other debts you owe the government

intoxicated

 

 

 

Cy
(J) claims for death or personal injury while you were
Q)

Other. Specify

 

pag__ of 6

 
Case 8:19- ‘pk: 11603- RCT Doc1 Filed 12/09/19 Page 27 of 66

Debtor 1 Robert Kirschner Case number (i known).

First Name Middle Name Last Name

 

ay List All of Your NONPRIORITY Unsecured Claims

 

3. Do any creditors have nonpriority unsecured claims against you?

L} No. You have nothing to report in this part. Submit this form to the court with your other schedules.
Yes

 

~4c-List all of your ndnpriodty unsecured claims i inthe alphabetical order-of:the creditor:-who holds each claim. if a oreditor has more than-one

: nonpriority unsecured claim, list the creditor separately-for each claim. For éach. claim listed, identify what type-of claim it-is.-Do not list claims already

included in Part 1. If-more than-one creditor holds a-particular claim, tist the other. creditors in:Part 3.|f you have mote than:three nonpriority unsecured
claims fill out the Continuation Page'of Part 2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total calm
American Express Last 4 digits of accountnumber_1 0 O 0 7500.00
Z Nonpriority Creditors Name S$ A
: PO Box 981537 When was the debt incurred? 07/04/2009
Number Street
El Paso TX 79998
City State ZIP Code As of the date you file, the claim is: Check all that apply.
a] Contingent
Who incurred the debt? Check one. W untiquidated
u Debtor 1 only Q Disputed
(J) Debtor 2 only
Q Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:
(J At least one of the debtors and another CJ student loans
OQ] Check if this claim is fora community debt Q Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Is the claim subject to offset? 1 Debts to pension or profit-sharing plans, and other similar debts
A No W other specify Credit card debt
C) Yes
a2 | Essex House HOA Last 4 digits of account number g____ 4,700.00
: Nonpriority Creditors Name When was the debt incurred? 1/01/2 020 :
707 S. Gulfstream Ave., Office
Number Street
Sarasota FL 34236 As of the date you file, the claim is: Check ail that apply.
City State ZIP Code WV Contingent
Who incurred the debt? Check one. Q Unliquidated
“ Debtor 1 only Q Disputed
CJ Debtor 2 only
(2 Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:
LJ At least one of the debtors and another (J Student loans
QO eae _. . Obligations arising out of a separation agreement or divorce
Check if this claim is for a community debt that you did not report as priority claims
Is the claim subject to offset? (2 Debts to pension or profit-sharing plans, and other similar debts
WD no (A Other. Specity_ Homeowner Association Fees
Q) Yes
4.3 ~
| Essex House HOA Last 4 digits of account number —__ 4700.00
: Nonpriority Creditors Name SE
. When was the debt incurred? 04/01/2020
707 S. Gulfstream Ave., Office
Number Street
Sarasota FL 34236
City Slate TIP Code As of the date you file, the claim is: Check all that apply.
Who incurred the debt? Check one. M Contingent

 

Q) Unliquidated

4 Debtor 1 only O Disputed

CQ) Debtor 2 only
C) Debtor 1 and Debtor 2 only

Type of NONPRIORITY unsecured claim:
CJ At least one of the debtors and another

(J Student loans

 

C) Check if this claim is for a community debt Q) Obligations arising out of a separation agreement or divorce

Is the claim subject to offset? that you did not report as priority claims

Ww No ‘ ) Debts to pension or profit-sharing plans, and other similar debts
OO ves (A Other. Specify_Homeowner Association Fees

 

 

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims pageS_ of 6

 
Case 8:19-pk-11603-RCT Doc 1 Filed 12/09/19 Page 28 of 66
e

Debtor 1 Robert Kirschner Case number ¢ known),

First Name Middle Name Last Name

 

|
|
Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4; followed by 4.5,-and so forth: : Total claim :
Essex House HOA Last4 digits of accountnumber g 4,700.00.
Nonpriority Creditors Name 07/01/2020

. When was the debt incurred?
707 S. Gulfstream Ave., Office oo
Number Street
As of the date you file, the claim is: Check all that apply.
Sarasota FL 34236 v ppv
City State ZIP Code ws Contingent
C} unliquidated
Who incurred the debt? Check one. Q Disputed
Ww. Debtor 1 only
Q) Debtor 2 only Type of NONPRIORITY unsecured claim:
Q) Debtor 4 and Debtor 2 only 2 Student loans
C1 At least one of the debtors and another (2 Obiigations arising out of a separation agreement or divorce that
id ve "
C] Check if this claim is for a community debt you did not report as Priority claims —.
CJ Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? & other. Specify Homeowner Association Fees
raf No
UO Yes
L_| Last 4 digits of accountnumber $
Nonpriority Creditors Name
When was the debt incurred?
Numb Street
timber ree As of the date you file, the claim is: Check all that apply.
Giy State ZIP Code OQ Contingent
Q Unliquidated
Who incurred the debt? Check one. O disputed
CQ) Debtor 1 only
L) Debtor 2 only Type of NONPRIORITY unsecured claim:
() Debtor 1 and Debtor 2 only CI student toans
C1 Atleast one of the debtors and another (J Obligations arising out of a separation agreement or divorce that
C) Check if this claim is for a community debt you did not report as priority claims .
QC) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? QI other. Specify
UL) No
C) Yes
|_| 5

 

Nonpriority Creditors Name

 

Number Street

 

City State ZIP Code

Who incurred the debt? Check one.

LI Debtor 4 only

UJ Debtor 2 only

C] Debtor 1 and Debtor 2 only

C) At least one of the debtors and another

 

UO) Check if this claim is for a community debt

Is the claim subject to offset?

LI No
CJ) Yes

Last 4 digits of accountnumber
When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

Contingent
2 unliquidated
Cy Disputed

Type of NONPRIORITY unsecured claim:

2 Student loans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

QQ Debts to pension or profit-sharing plans, and other similar debts

LJ Other. Specify

 

 

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

page4 of 8 _

 
Debtor Robert

First Name

Middle Name

Last Name

Case 8:19-bk-11603-RCT
Albert

Doc 1 Filed 12/09/19 Page 29 of 66

Kirschner Case number ( known)

 

| Part 3: | List Others to Be Notified About a Debt That You Already Listed

' §, Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, fist the
additional creditors here. 1f you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

 

 

 

 

On which entry in Part 1 or Part 2 did you list the original creditor?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name
Line of (Check one): C] Part 1: Creditors with Priority Unsecured Claims
Number Street QO) Part 2: Creditors with Nonpriority Unsecured Claims
Last 4 digits of accountnumber_—
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one}: () Part 1: Creditors with Priority Unsecured Claims
Number Street C) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): UL) Part 1: Creditors with Priority Unsecured Claims
Number Street C) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number ___ Le
City State ZIP Code -
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): O) Part 1: Creditors with Priority Unsecured Claims
Number Street Q) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number ___
City State ZIP Code —_—e
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): OU) Part 1: Creditors with Priority Unsecured Claims
Number Street Q) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number ___ ee
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): CJ Part 1: Creditors with Priority Unsecured Claims
Number Street C) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits ofaccount number
City State ZIP Code :
. On which entry in Part 1 or Part 2 did you list the original creditor?
ame
Line of (Check one): CJ Part 1: Creditors with Priority Unsecured Claims
Number Street .
() Part 2: Creditors with Nonpriority Unsecured
Claims
aity Slate Last 4 digits of account number

ZIP Code

 

Official Form 106E/F

 

 

 

 

Schedule E/F: Creditors Who Have Unsecured Claims pageo_ of 6

 
Case 8:19- ‘Dk: 11603- RCT Doc1 Filed 12/09/19 Page 30 of 66

Debtor 1 Robert Kirschner

First Name Middle Name Last Name

Case number (f known),

 

 

eee Add the Amounts for Each Type of Unsecured Claim

: 6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
Add the amounts for each type of unsecured claim.

Total. claims

from: Part1

Total claims
from: Part 2

6a. Domestic support obligations

6c.

6d.

6e.

6f.

6h.

6i.

. Taxes and certain other debts you owe the

government

Claims for death or personal injury while you were
intoxicated

Other. Add all other priority unsecured claims.
Write that amount here.

Total. Add lines 6a through 6d.

Student loans

. Obligations arising out of a separation agreement

or divorce that you did not report as priority
claims

Debts to pension or profit-sharing plans, and other
similar debts

Other. Add all other nonpriority unsecured claims.
Write that amount here.

6j. Total. Add lines 6f through 6i.

6a.

6b.

6c.

6d.

6e.

6f.

6g.

6h.

6i.

gj.

 

 

 

 

 

 

Total claim
$ 0.00
$ 0.00
§ 0.00
+5 0.00
§ 0.00
Total claim
$ 0.00
5 0.00
5 0.00
+5 21,600.00
$ 21,600.00

 

 

 

Official Form 106E/F

 

Schedule E/F: Creditors Who Have Unsecured Claims

pageS_ of 6

 

 
Case 8:19-bk-11603-RCT Doc1 Filed 12/09/19 Page 31 of 66

Fill in this information to identify your case:

 

 

 

 

 

 

 

Debtor Robert Albert Kirschner
First Name Middie Name Last Name
Debtor 2
{Spouse H filing) First Name Middle Name Last Name
United States Bankruptcy Court for the: Middle District of Florida [|
Case number ow,
i known) C] Check if this is an
amended filing

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 1215

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1. Do you have any executory contracts or unexpired leases?
LJ No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
7 Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B}.

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases.

Person or company with whom you have the contract or lease = 2 State what the contract or lease is for
21 Wally Kulesza To lease the condominium at this address owned by
Name Debtor
707 S. Gulfstream Ave.
Number Street
Sarasota FL 34236
City State ZIP Code

 

 

 

 

 

22

 

Name

 

Number Street

 

_ City State ZIP Code _

 

2.3

 

Name

 

Number Street

 

sa &ity State ZIP Code
2.4

 

Name

 

Number Street

 

City 7 State ZIP Cade
2.5

 

Name

 

Number Street

 

 
 

Case 8:19-bk-11603-RCT Doc1 Filed 12/09/19 Page 32 of 66

Fill in this information to identify your case:

 

 

 

Debtor 4 Robert Albert Kirschner gl
First Name Middle Name Last Name

Debtor 2

(Spouse, if filing) First Name Middle Name Last Name.

United States Bankruptcy Court for the: Middle District of Florida

Case number
(If known)

 

C] Check if this is an
amended filing

 

Official Form 106H
Schedule H: Your Codebtors 12115

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

 

 

 

4. Do you have any codebtors? (if you are filing a joint case, do not list either spouse as a codebtor.)
a No
L) Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

L] No. Go to line 3.
Yes. Did your spouse, former spouse, or legal equivalent five with you at the time?

W No

Q) Yes. In which community state or territory did you live? . Fillin the name and current address of that person.

 

 

Name of your spouse, former spouse, or legal equivalent

 

Number Street

 

City State ZIP Code

3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
Schedule E/F, or Schedule G to fill out Column 2.

Column 1: Your codebtor : “ ces ae Column 2: The creditor to whom you owe the debt

Check all schedules that apply:

 

() Schedule D, line
Name -ooOo
UL} Schedule E/F, line

 

 

 

 

 

 

 

 

 

 

 

Number Street L) Schedule G, line
City ; . . State noe ZIP Code
C] Schedule D, line
: Name
) Schedule E/F, line
Number Street C) Schedule G, line
A City State ZIP Code
23|
| ) Schedule D, line
Name ——
C] Schedule E/F, line
Number Street UJ Schedule G, line
City State | noe . ZIP Code

 

 

 

Official Form 106H Schedule H: Your Codebtors page 1 of 2.

 
Case 8:19-bk-11603-RCT Doc1

 

 

Filed 12/09/19 Page 33 of 66

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 4 Robert Albert Kirschner Case number (known)
First Name Last Name
P| Additional Page to List More Codebtors
Column: Your codebtor: cee Column 2: The ¢reditor to: whom you owe the debt
Gheck all schedules that-apply:
() Schedule D, line
Name —
(2 Schedule E/F, line
Number Street LC) Schedule Gline
: City State ZIP Code
x
CL) Schedule D, line
Name —__-.
LY Schedule E/F, line
Number Street Q) Schedule G, line
City State _ ZIP Code
|
(2 Schedule D, line
Name —
U Schedule E/F, line
Number Street 2 Schedule G, line
City State ZIP Code
b.
) Schedule D, line
Name ——
U) Schedule EF, line
Number Street J Schedule G, line
bE] Cy __ State ZIP Code_
: . C) Schedule D, line
ame ———
QO) Schedule E/F, line
Number Street () Schedule G, line
City State ZIP Code
P-| ‘ () Schedule D, line
ame —
U) Schedule E/F, line
Number Street C] Schedule G, line
: City State ZIP Code
P| Name Q) Schedule D, line
U Schedule E/F, line
Number Street O Schedule G, line
: City _.. State __ ZIP Code
: 5 LI Schedule D, tine
ame
Cl Schedule E/F, fine
Number Street {J Schedule G, line
City State ZIP Code

 

 

Official Form 106H

Schedule H: Your Codebtors

page2__ of 2

 
 

Case 8:19-bk-11603-RCT Doc1 Filed 12/09/19 Page 34 of 66

Fill in this information to identify your case:

Debtor 4 Robert Albert Kirschner

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Middle District of Florida

Case number Check if this is:
(If known)
CJ An amended filing

LJ A supplement showing postpetition chapter 13
income as of the following date:

 

 

Official Form 106| MM? DDT YYW
Schedule I: Your Income 12415

Be as complete and accurate as possible. If two married peopie are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

EERE ve scrive Employment |

4. Fillin your employment : a She
information. oo Debtor? out Debtor'2 or non-filing spouse

 

 

If you have more than one job,
attach a separate page with
information about additional Employment status C1 Employed LI Employed

employers. Zi Not employed Q) Not employed
Include part-time, seasonal, or

self-employed work.
Occupation

 

Occupation may include student
or homemaker, if it applies.

Employer’s name

 

Employer's address

 

Number Street Number — Street

 

 

 

 

City Staite ZIP Code City State ZIP Code

How long employed there?

Ea Give Details About Monthly Income

Estimate monthly income as of the date you file this form. if you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated,

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
below. If you need more space, attach a separate sheet to this form.

For Debtor 1 For Debtor 2 or
“non-filing: spouse

2. List monthly gross wages, salary, and commissions (before all payroll
deductions). If not paid monthly, calculate what the monthly wage would be. 2.

 

 

 

 

 

 

 

 

$ $

3. Estimate and list monthly overtime pay. 3. +3 + $

_ 4. Calculate gross income. Add line 2 + line 3. 4, $ 0.00 $
Official Form 1061 Schedule I: Your income page 1

 
Case 8:19-bk-11603-RCT Doc1 Filed 12/09/19 Page 35 of 66

Debtor 4 Robert Albert Kirschner Case number (known,

 

 

First Name Middle Name Last Name

 

For Debtor 4 For Debtor 2:or

riviera,  dOnfliNg spouse

Copy fine 4 Were ccccccccccescsecesncecscesecerescesevsesnssesescesnsrenesesescecsteneieseseseces > 4. $ 0.00 $

5. List all payroll deductions:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5a. Tax, Medicare, and Social Security deductions Sa. § $
5b. Mandatory contributions for retirement plans 5b. $ $
5c. Voluntary contributions for retirement plans 5c. $ $
5d. Required repayments of retirement fund loans Sd. $ $
5e. Insurance 5e. $ $
5f. Domestic support obligations of. $ $
5g. Union dues 5g. 5 $
Sh. Other deductions. Specify: 5h. +$ + $
_ 6. Add the payroll deductions. Add lines 5a + 5b+5c+5d+5e+5f+5g+5h. 6. § 0.00 $
7. Caiculate total monthly take-home pay. Subtract line 6 from line 4. 7. $ 0.00 $
8. List all other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total $ 1,700.00 $
monthly net income. 8a. a
8b. Interest and dividends 8b. $ $
8c. Family support payments that you, a non-filing spouse, or a dependent
regularly receive
Include alimony, spousal support, child support, maintenance, divorce $ $
settlement, and property settlement. 8c.
8d. Unemployment compensation 8d. §
8e. Social Security 8e. §$ 1894.90 $
8f. Other government assistance that you regularly receive
Include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies.
Specify: ef SS. $
8g. Pension or retirement income 8g. §$ $
8h. Other monthly income. Specify: 8h. +3 +$
9. Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + Bh. 9.} ¢ 3,591.90 $
10. Calculate monthly income. Add line 7 + line 9. 3591.90 3591.90
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. 1o | S SSS + $ s 2 -
11. State all other regular contributions to the expenses that you list in Schedule J.
Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
friends or relatives.
Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
Specify: WF §
12. Add the amount in the last column of line 10 to the amount in line 11, The result is the combined monthly income.
Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies 42. s__3,591.90_
Combined

13.Do you expect an increase or decrease within the year after you file this form?

L) No.

 

 

 

 

monthly income

 

\d Yes. Expiain: jrental income to decrease $1700 to $0; social security to increase by $31.20 to become $1922.10

 

 

 

Official Form 1061 Schedule |: Your income

page 2

 

 

 

 
Case 8:19-bk-11603-RCT Doc1 Filed 12/09/19 Page 36 of 66

Fill in this information to identify your case:

obert Albert Kirschner tee:
Debtor 1 Rot Name Middle Name Last Name Check if this is:

 

Debtor 2 C) An amended filing

(Spouse, if filing) First Name Middle Name Last Name
; ; QA supplement showing postpetition chapter 13
United States Bankruptcy Court for the: Middle District of Florida expenses as of the following date:

 

Gace qumber MM / DD/ YYYY

 

 

 

Official Form 106J
Schedule J: Your Expenses 4125

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

Era Describe Your Household

1. Is this a joint case?

 

 

P No. Geo te line 2.
L) Yes. Does Debtor 2 live ina separate household?

LI No
L Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

 

 

2. Do you have dependents?
y P wf No Dependent’s relationship to Dependent’s . Does dependent live

Do not list Debtor 1 and LC] Yes. Fill out this information for Debtor 1 or Debtor 2 age with you?

Debtor 2. each dependent... 5
Do not state the dependents’ gO No
names. Yes

L) No
O Yes

(2 No
LI} Yes

CL) No
LI Yes

Q No
) Yes

 

 

 

 

 

 

 

3. Do your expenses include wi N
o
expenses of people other than gQ
_yourself and your dependents? 1 Yes

ar Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know the value of

 

such assistance and have included it on Schedule /: Your income (Official Form 1061.) Your expenses

4. The rental or home ownership expenses for your residence. Include first mortgage payrnents and eee
any rent for the ground or lot. 4 $810.00.
If not included in line 4:
4a, Real estate taxes 4a, $
4b. Property, homeowner's, or renter’s insurance 4b. $
4c. Home maintenance, repair, and upkeep expenses 4c, $
4d. Homeowner's association or condominium dues 44. $ 1,700.00

Official Form 106J Schedule J: Your Expenses page 1

 
Case 8:19-bk-11603-RCT Doc1 Filed 12/09/19 Page 37 of 66

Debtor 4 Robert Albert Kirschner

12.

13.
14.

17.

20.

Specify:

 

First Name Middle Name Last Name

. Additional mortgage payments for your residence, such as home equity loans

Utilities:

6a. Electricity, heat, natural gas

6b. Water, sewer, garbage collection

6c. Telephone, cell phone, Internet, satellite, and cable services

6d. Other. Specify:

 

Food and housekeeping supplies

Childcare and chiidren’s education costs
Clothing, laundry, and dry cleaning
Personal care products and services
Medical and dental expenses

Transportation. Include gas, maintenance, bus or train fare.
Do not include car payments.

Entertainment, clubs, recreation, newspapers, magazines, and books

Charitable contributions and religious donations

Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.

15a. Life insurance
15b. Health insurance
15c. Vehicle insurance

15d. Other insurance. Specify:

 

Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify:

 

installment or lease payments:
17a. Car payments for Vehicle 1
17b. Car payments for Vehicle 2
47c. Other. Specify:

 

17d. Other. Specify:

 

Case number (# known)

 

Your payments of alimony, maintenance, and support that you did not report as deducted from

your pay on line 5, Schedule 1, Your Income (Official Form 1061).

Other payments you make to support others who do not live with you.

 

Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

20a. Mortgages on other property

20b. Real estate taxes

20c. Property, homeowner's, or renter’s insurance
20d. Maintenance, repair, and upkeep expenses

20e. Homeowner’s association or condominium dues

Official Form 106J Schedule J: Your Expenses

6a.
6b.
6c.

6d.

18a.
15b.
15c.

15d.

16.

17a.

17.

tic.

17d.

18.

19.

20a.
20b.
20c.
20d.

208,

Your-expenses

‘eosicwlenrtimemnca sean

$

 

ff fF Ff Ff Ff fF Ff HF

A A f 4

FF fF

&o FF Ff

ait

0.00

50.00
0.00

150.00
9.00

750.00
0.00
20.00
0.00
50.00

40.00

20.00
0.00

0.00
144.00

110.00
0.00

0.00

0.00
0.00
0.00
0.00

0.00

0.00

0.00

0.00

0.00

0.00
0.00

page 2

 
Case 8:19-bk-11603-RCT Doc1 Filed 12/09/19 Page 38 of 66

 

 

Deptor1 Robert Albert Kirschner Case number i known)
First Name Middie Name Last Name
21. Other. Specify: 21. +$ 0.00

 

22. Calculate your monthly expenses.

22a. Add lines 4 through 21. 22a g¢ 1,844.00

   

22h, Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 22b. $ 0.00

22c. Add line 22a and 22b. The result is your monthly expenses. 22c.

 

§ 3,544.00 |

 

23. Calculate your monthly net income.

 

, $ 3,591.00

23a. Copy line 12 (your combined monthly income) from Schedule 23a.

23b. Copy your monthly expenses from line 22c above. 23d. 3,544.00

23c. Subtract your monthly expenses from your monthly income. 47.00
The result is your monthly net income. 230. $ -

 

 

 

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

CI No.

Wd Yes. Explain here: Homeowner association expense will decrease from 1700 to zero; rent income will decrease
from 1700 to zero.

 

 

Official Form 106J Schedule J: Your Expenses page 3
Case 8:19-bk-11603-RCT Doc1 Filed 12/09/19 Page 39 of 66

Fill in this information to identify your case:

Debtor 1 Robert Albert Kirschner

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Micidie Name Last Name

 

United States Bankruptcy Court for the: Middle District of Florida

Case number
(If known)

 

 

C) Check if this is an
amended filing

 

Official Form 106Dec
Declaration About an Individual Debtor’s Schedules

 

12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or

obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571,

|| Sign Below

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

W No

CL) Yes. Name of person . Attach Bankruptcy Petition Preparer’s Notice, Declaration, and

Signature (Official Form 119).

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

x Mh x

Signature of Debtor 1 Signature of Debtor 2

Date iv os Lot ; Date

MM/ DD / YYYY

 

MM/ DD i YYYY

 
Case 8:19-bk-11603-RCT Doc1

Fill in this information to identify your case:

Robert

First Name

Albert

Debtor 1
Middle Name

Debtor 2

Kirschner

Last Name

Filed 12/09/19 Page 40 of 66

 

(Spouse, if filing) First Name Middle Name
United States Bankruptcy Court for the:

Case number

District of

Last Name

 

(If known)

 

 

Official Form 107

Statement of Financial Affairs for Individuals Filing for Bankruptcy

) Check if this is an
amended filing

 

 

04/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question. :
aa Give Details About Your Marital Status and Where You Lived Before
1. What is your current marital status?
LJ Married
a Not married
2. During the last 3 years, have you lived anywhere other than where you live now?
LI No
wt Yes. List all of the places you lived in the last 3 years. Do not include where you live now.
Debtor'1: Dates Debtor 1 Dates Debtor 2

707 S. Gulfstream Ave.

 

Number Street

 

 

lived there:

From 08/01/2018

Debtor 220000"

UL} same as Debtor 1

lived:there

LJ same as Debtor 1

From

 

To 11/28/2019

 

 

 

 

Number Street

To

 

 

City

State ZIP Code

 

LJ same as Debtor 4

LL} same as Debtor 1

From

 

101
Sarasota FL 34236
City State ZIP Code
4517 Hammersley Rd From 08/01/2017
Number Street
To 07/31/2018
215
Madison Wi 53711
City State ZIP Code

Number Street

To

 

 

City

State ZIP Code

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

OQ No

wf Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 

Ez Explain the Sources of Your Income

Statement of Financial Affairs for Individuals Filing for Bankruptcy

Official Form 107

page 1
 

Case 8:19-bk-11603-RCT Doc1 Filed 12/09/19 Page 41 of 66

Robert

First Name

Albert

Middle Name

Kirschner

Last Name

Debtor 1 Case number ( known}

 

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

WD no

LJ Yes. Fill in the details.

 

From January 1 of current year until

Sources of income...
Check.all: that-apply.

) Wages, commissions,

' Gross income

(before deductions and
exclusions) :

 

Sources of income
Check all-that apply.

a] Wages, commissions,

Gross income

(beforé deductions and:
exclusions).”

i $ i $
the date you filed for bankruptcy: bonuses, tips bonuses, tips /

C) Operating a business J] Operating a business

For last calendar year: ) Wages, commissions, O Wages, commissions,
bonuses, tips $ bonuses, tips $

(January 1 to December 31,___—*)S« CY. Operating a business LD operating a business

For the calendar year before that: OQ wages, commissions, C2 wages, commissions,
bonuses, tips $ bonuses, tips $

(January 1 to December 31 ae ) (2) Operating a business (} Operating a business
Y

 

. §. Did you receive any other income during this year or the two previous calendar years?
Include income regardiess of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

I) No
lf Yes. Fill in the details.

 

 

“Sources of income ~ Gross income from Sources of income . Gross income-from

Describe below: each source Deséribé below. each source
oo (before deductions and (before deductions and
exclusions) exclusions)

From January 1 of current year untif Social Security § ¢ “__-20,807.00_

 

 

 

 

 

 

the date you filed for bankruptcy: Rent $ 20,400.00
$
For last calendar year: Social Security 3 21,792.00
(January 1 to December 31, ) Rent $ 20,400.00
YYYY
$
For the calendar year before that: Social Security $ VM 21,648.00
(January 1 to December 31, ) Rent $ 20,400.00
YYYY
$

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 2
 

Case 8:19-bk-11603-RCT Doc1 Filed 12/09/19 Page 42 of 66

Debtor 1 Robert Albert Kirschner Case number @ known),

First Name Middie Name Last Name

 

 

| Part 3: | List Certain Payments You Made Before You Filed for Bankruptcy

 

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
UL] No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
“incurred by an individual primarily for a personal, family, or household purpose.”
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

U) No. Go to line 7.

LI Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as
child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

4 Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

C] No. Go to line 7.

wi Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
creditor. Do not include payments for domestic support obligations, such as child support and
alimony. Also, do not include payments to an attorney for this bankruptcy case.

 

 

Dates of. Total:amount paid Amount you still owe Was this payment for...
payment: = ea oe
= $ $ Q Mortgage
Creditors Name
Q) car
Number Street Ll] Credit card

 

CJ Loan repayment

 

QO Suppliers or vendors

 

City State ZIP Code UI other

 

$ §, Cl] Mortgage
U) car
LY credit card

 

 

Creditor’s Name

 

Number Street

L) Loan repayment

 

QQ Suppliers or vendors

 

 

 

 

 

City State ZIP Code C1 other
$ § Q) Mortgage
Creditor’s Name
CY car
Number Street L) credit card

LY Loan repayment

 

Q) Suppliers or vendors

 

City State FiP Code CQ other

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 3

 
Case 8:19-bk-11603-RCT Doc1 Filed 12/09/19 Page 43 of 66

Debtor1 Robert Albert Kirschner

Case number (f known)
First Name Middle Name Last Name

 

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing

agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
such as child support and alimony.

Wi No

LJ Yes. List all payments to an insider.

 

 

 

 

 

Dates of -Jotal amount Amount you still “Reason for this payment:
“payment “paid oo owe ws
$ $
Insider's Name
Number Street
City State ZIP Code
$ $

 

insider's Name

 

Number Street

 

 

City State ZIP Code

_ 8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
an insider?

Include payments on debts guaranteed or cosigned by an insider.

W No

CJ] Yes. List all payments that benefited an insider.

Dates of Total amount Amount you still: Reason for this payment
Payment Paid ewe Include creditor's name

 

$
Insider's Name $

 

Number Street

 

 

City State ZIP Code

 

 

 

insider's Name

 

Number Street

 

 

 

City . State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 4

 
 

Case 8:19-bk-11603-RCT Doc1 Filed 12/09/19 Page 44 of 66

Debtor 1 Robert Albert Kirschner Case number @ known},

First Name Middle Name Last Name

 

 

Ez identify Legal Actions, Repossessions, and Foreclosures

 

_ 9 Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
/ List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications, _
and contract disputes.

LI No
i Yes. Fill in the details.

 

 

 

 

 

 

 

 

Nature of the case Court:or agency Oe Status of the:case
Foreclosure of Debtor 42th Judicial Circuit, Sarasota
case ttle Mortgage Foreclosure regidential property ‘Court Name U) Pending
: . : U ona eal
_ 2002 Ringling Blvd PP
:Number Street 4 Concluded
Case number 2017-CA-001104-Nheg _ Sarasota FL 34237
City State ZiP Code
Case title Court Name LI} Pending
CL) on appeal
Number Street J) Concluded
Case number

 

 

 

City State ZIP Code
10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and fill in the details below.

LL] No. Go to line 11.
wi Yes. Fill in the information below.

 

 

 

Describe the ‘property a Date: = Value of the property
707 S. Gulfstream Ave #101 :
Bank of New York Mellon Sarasota, FL 34236 11/21/2019 ¢ 450,000.00
Creditor’s Name ; TT TTT
8950 Cypress Waters Blvd “SEgugresssrrs sy =
Number — Street Explain what happened.

Cj Property was repossessed.

 

wa Property was foreclosed.

 

 

Coppell ™ 75019 Q Property was garnished.
City State ZIP Code Q) Property was attached, seized, or levied.
Describe the property : SES Date Value of the property

 

Creditor’s Name

 

Number Street oe ce
Explain what happened

Property was repossessed.

 

Property was foreclosed.

 

Property was garnished.
City State ZIP Code perty g

Oooo

Property was attached, seized, or levied.

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 5
 

Case 8:19-bk-11603-RCT Doc1 Filed 12/09/19 Page 45 of 66

Debtor 4 Robert Albert Kirschner Case number (# known)

First Name Middle Name Last Name

41. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

W No

C1) Yes. Fill in the details.

 

 

 

 

 

 

Describe the action the creditor took : Date action Amount:.-
: : was taken
Creditor’s Name
$
Number Street
City State ZIP Code Last 4 digits of account number: XXXX—

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another official?

| No
L} Yes

Ged Certain Gifts and Contributions

 

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

Wf No

} Yes. Fill in the details for each gift.

 

 

 

 

 

 

 

 

 

Gifts with a total value of more than $600 Describe the gifts “ Ss ree Datés you gave Value
“per person” : ae moe Me the gifts :
: $
Person to Whom You Gave the Gift
$
Number Street
City State ZIP Code
Person's relationship to you
Gifts with a total value of more than $600 Describe the. gifts os ie Dates you gave Vatue
per person : ne wo es : the gifts. :
_ $
Person to Whom You Gave the Gift
$

 

 

 

Number Street

 

City State ZIP Code

Person's relationship to you

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 6
Case 8:19-bk-11603-RCT Doc1 Filed 12/09/19 Page 46 of 66

Debtor 1 Robert Albert Kirschner Case number (i known)

First Name Middle Name Last Name

14.Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

& No

CI Yes. Fillin the details for each gift or contribution.

Gifts or contributions to charities Describe what you contributed os o. Date you Value
that total more than $600. : contributed o

 

Charity’s Name

 

 

Number Street

 

City State ZIP Code

Eo List Certain Losses

45, Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

Gf No

(-] Yes. Fill in the details.

 

Describe the property you: lost and Describe any.insurance:coverage for the loss Date of your Value of property:

how the loss occurred :. os - Pa ann loss lost
Include the amount that insurance has paid. List pending insurance :

claims-on jine: 33 of Schedule AB: Property.

 

 

List Certain Payments or Transfers

| 16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
: you consulted about seeking bankruptcy or preparing a bankruptcy petition?
include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

No

LJ Yes. Fill in the details.

 

 

 

 

Description and value of any property transferred Date payment or: © Amount of payment
: - transfer was
Person Who Was Paid J CEES oe “ao made
Number Street : $
$

 

 

City State ZIP Code

 

Email or website address

 

Person Who Made the Payment, if Not You

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 7

 

 

 

 

 
 

Case 8:19-bk-11603-RCT Doc1 Filed 12/09/19 Page 47 of 66

 

 

 

 

Debtor 4 Robert Albert Kirschner Case number ( known),
First Name Middie Name Last Name
Description: and value of any property transferred » Date paymient or Amount of

transfer was made. “payment

 

Person Who Was Paid

 

Number Street

 

 

City State ZIP Code

 

Email or website address

 

 

 

Person Who Made the Payment, if Not You

 

: 17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
: promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

W No

L} Yes. Fill in the details.

 

 

 

Description and value: of any property transferred Date payment or... Amount of payment
ae : transfer was
made
Person Who Was Paid
Number Street 8
$.

 

City State ZIP Code

 

 

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
Do not include gifts and transfers that you have already listed on this statement.
wf No
LJ Yes. Fill in the details.

Description and value of property Describe any property.or payments received : Date transfer

transferred: ordebts paid in exchange : was made

 

Person Who Received Transfer

 

Number Street

 

 

City State ZIP Code

 

Person’s relationship to you

 

Person Who Received Transfer

 

Number Street

 

 

City State ZIP Code

Person's relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 8

 
 

Case 8:19-bk-11603-RCT Doc1 Filed 12/09/19 Page 48 of 66

Debtor? Robert Albert Kirschner Case number @ known

First Name Middle Name Last Name

 

 

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are a beneficiary? (These are often called asset-protection devices.)

WW No

() Yes. Fill in the details.

Description and value of the property transferred : . ee Date transfer:
Ey was made

Name of trust

 

 

 

List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

 

 

 

: 20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
: closed, sold, moved, or transferred?

Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

P No
0 Yes. Fill in the details.
Last 4.digits of account number = -Type of account or Date account was". “Last balatice before

instrument SE “closed; sold; moved, ° closing or transfer
msn or transferred

 

Name of Financial Institution

XXXX—___ (J checking $

 

Number Street O Savings

QO Money market

 

O Brokerage

 

City State ZIP Code | Other

 

 

XXXX—__ O Checking $

 

Name of Financial Institution

OQ Savings

 

Number Street Q Money market

O Brokerage

 

QO Other.

 

City State ZiP Code

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities, cash, or other valuables?

Gf No

CI Yes. Fill in the details.

 

 

Who else had access to it? “Describe the contents fos Do-you still
ere : | Shave it?
: 1 No
Name of Financial institution Name i Q Yes

 

 

Number Street Number Street

 

 

 

City State ZIP Code

 

City State ZIP Code

Official Form 107 Staternent of Financial Affairs for Individuals Filing for Bankruptcy page 9

 
 

Case 8:19-bk-11603-RCT Doc1 Filed 12/09/19 Page 49 of 66

Debtor 4 Robert Albert Kirschner Case number ( known)

First Name Middle Name Last Name

22.Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
No
Q) Yes. Fill in the details.

 

 

 

City State ZIP Code

 

City State ZIP Code

Who else-has or had.access to it? : Describe:the contents Do you still
2S : have it?
Ono
Name of Storage Facility Name : QO Yes
Number Street Number Street

 

 

re Identify Property You Hold or Control for Someone Else

_ 23. Do you hold or contro! any property that someone else owns? Include any property you borrowed from, are storing for,
or hold in trust for someone.
w No
U Yes. Fill in the details.
- Where is: the property? Describe the property Value

 

Owner’s Name : $

 

Number Street

 

Number Street

 

 

 

 

 

 

City State ZIP Code
City State ZIP Code

TRUE Give Details About Environmental Information

 

 

For the purpose of Part 10, the following definitions apply:

2 Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material.

% Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sites.

# Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24.Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

ZY no

CO) Yes. Fill in the details.

 

 

Governmental unit. : Environmental law, if you know. it : -o, Date-of notice
Name of site Governmental unit
Number Street Number Street

City State ZIP Code

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 10
 

Case 8:19-bk-11603-RCT Doc1 Filed 12/09/19 Page 50 of 66

Debtor 4 Robert Albert Kirschner Case number @ known),

First Name Middle Name Last Name

_ 25.Have you notified any governmental unit of any release of hazardous material?

W No

C] Yes. Fill in the details.

 

 

 

Governmental unit ; Environmental. law, if you know it Date of notice
Name of site Governmental unit
Number Street Number Street

City State ZIP Code

 

City State ZIP Code

 

_ 26.Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

i No

C) Yes. Fill in the details.

 

 

Court or agency: Nature of the case Status of the
Case title :
Court Name Q Pending
QO On appeal
Number Street : QO Concluded
Case number : City State ZIP Code

Cue Give Details About Your Business or Connections to Any Business
27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
OD Asole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
O) A member of a limited liability company (LLC) or limited liability partnership (LLP)
Wa partner in a partnership
(CJ An officer, director, or managing executive of a corporation

© An owner of at least 5% of the voting or equity securities of a corporation

| wi No. None of the above applies. Go to Part 12.
| () Yes. Check all that apply above and fill in the details below for each business.
Describe the nature of the business Benn Employer Identification number
ee : Do not include Social: Security number or ITIN:

 

Business Name

 

 

 

 

 

) EIN: o-oo
Number Street -
Name of accountant or bookkeeper : Dates business existed
From To
City State ZIP Code 7 ;
Describe the nature of the business oes ‘Employer Identification number

Do not include Social Security number or ITIN.

 

Business Name

 

 

 

 

EIN; LL
Number Street oe 2 :
Name of accountant or bookkeeper: Dates business existed
| From To

 

 

City State ZIP Code

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 11

 
Case 8:19-bk-11603-RCT Doc1 Filed 12/09/19 Page 51 of 66

Debtor 4 Robert Albert Kirschner Case number (f known)

 

 

First Name Middie Name Last Name

 

 

Describe thé nature of the business _ Employer identification number

 

Business Name

 

 

BINS
Number Street Name of accountant or bookkeeper Dates business existed
From _s«ésTT?

 

City State ZIP Code

 

- Do not include Social Security number or ITEN.

 

- 28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
institutions, creditors, or other parties.

W No

QI] Yes. Fill in the details below.

 

Date issued

 

Name MM /DD/YYYY

 

Number Street

 

 

City State ZIP Code

| have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the

in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

XU \nl— x

Signature of Debtor 1 Signature of Debtor 2

Date (Lfos | Leig Date

Did you attach additional pages to Your Statement of Financial Affairs for individuals Filing for Bankruptcy (Official Form 107)?

| No
CL) Yes

 

 

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
wa No

L) Yes. Name of person . Attach the Bankruptcy Petition Preparer’s Notice,
Declaration, and Signature (Official Form 119).

 

 

answers are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 12

 
Case 8:19-bk-11603-RCT Doc1 Filed 12/09/19 Page 52 of 66

Fill in this information to identify your case:

Debtor 4 Robert Albert Kirschner

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Middle District of Florida

Case number ) Check if this is an
(If known) amended filing

 

 

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 iz

 

If you are an individual filing under chapter 7, you must fill out this form if:

—™ creditors have claims secured by your property, or

™ you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
If two married people are filing together in a joint case, both are equally responsible for supplying correct information.

Both debtors must sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

Ea List Your Creditors Who Have Secured Claims

 

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below.

What do you intend to do with the property that Did you claim the property

Identify the creditor and the ‘property that is collateral
Ce oo _Secures'a debt? as exempt on Schedule C?.-

Creditor’s
name: The Bank of New York Mellon

 

Description °f Property Address: 707 S. Gulfstream
Boe ey ent. AVe #101, Sarasota, Florida 34236

securing debt:

4 Surrender the property.
CJ Retain the property and redeem it.

CJ Retain the property and enter into a
Reaffirmation Agreement.

(J Retain the property and [explain]:

 

 

Creditor's

name: _ Nationstar Mortgage, LLC

/ Surrender the property.

 

) No
C] Yes

 

 

 

 

 

 

 

 

(L] Retain the property and redeem it. Cl yes
Description of Pp rty Add - 707 S. Gulfst : .
property roperty ress. - UNS ream L) Retain the property and enter into a
securing debt: Ave #101, Sarasota, Florida 34236 Reaffirmation Agreement.

Q) Retain the property and [explain]:
Creditor’s () Surrender the property. UI No
name:

C) Retain the property and redeem it. LU Yes
D ipti f
property ° (J Retain the property and enter into a
securing debt: Reaffirmation Agreement.

CJ Retain the property and [explain]:
Creditor's (J Surrender the property. LC No
name:

(J Retain the property and redeem it. UO ves
Description of : .
property (J Retain the property and enter into a
securing debt: Reaffirmation Agreement.

C) Retain the property and [explain]:

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 1

 
Case 8:19-bk-11603-RCT Doc1 Filed 12/09/19 Page 53 of 66

Debtor 4 Robert

First Name Middie Name

Albert Kirschner Case number (if known’

 

Last Name

 

Ea List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
_ fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
» ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 

 

 

 

 

 

 

Describe your unexpired personal property leases co : Will the lease be assumed?
Lessor’s name: LI No
. Ql Yes

Description of leased

property:

Lessors name: O No

Oy

Description of leased es

property:

Lessor’s name: LI No

Description of leased Cl yes

property:

Lessor’s name: CI No
UL Yes

Description of leased

property:

Lessor’s name: CI No
Ll] Yes

Description of leased

property:

Lessor’s name: OI No
CL) Yes

Description of leased

property:

Lessor’s name: UO No
Q) ves

Description of leased

property:

a Sign Betow

 

 

Under penalty of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any
personal property that is subject to an unexpired lease.

x Ln Ki vs chen

Signature of Debtor 1

Date Iv 5 2019

MM/ DD f YYYY

Official Form 108

x

 

Signature of Debtor 2

Date
MM/ DD/ YYYY

Statement of Intention for Individuals Filing Under Chapter 7 page 2

 
 

Case 8:19-bk-11603-RCT Doc1 Filed 12/09/19 Page 54 of 66

Fill in this information to identify your case:

Check one box only as directed in this form and in

Form 122A-1Supp:

 

 

 

 

Debtor 4 Robert Albert Kirschner
First Name Middie Name Last Name . .
SM 4. There is no presumption of abuse.
Debtor 2
(Spouse, if filing) First Name Middle Name C] 2. The calculation to determine if a presumption of
/ . . | abuse applies will be made under Chapter 7
United States Bankruptcy Court for the: Middle District of Florida Means Test Calculation (Official Form 1224-2).
Case number L] 3. The Means Test does not apply now because of
(If known) qualified military service but it could apply later.

 

 

LJ Check if this is an amended filing

Official Form 122A—1

 

Chapter 7 Statement of Your Current Monthly Income 12N9

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more
space is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (if known). If you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption from Presumption of
Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

 

Ea Calculate Your Current Monthly Income

4. What is your marital and filing status? Check one only.

| Not married. Fill out Colurnn A, lines 2-11.
O) Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.

LY Married and your spouse is NOT filing with you. You and your spouse are:
Q Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

L} Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare
under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).

_-Fillin the average monthly income that you received from all sources, derived during the'6 full months before you file this

~bankruptey case.11-U:S.C; §:101(1 0A). For example, if you are filing on September 15, the 6-month period would be March 1 through
“August 31. lf the amount of your monthly income varied during the 6 rionths, add the income for all 6 months: and divide the total by 6.
Fillin-the result. Do-not include any income amount more than ance. For example, if both spouses. own the same rental property, put the
income from that property in one solumn only. If you have nothing to report for-any line, write $0 in the space. Oe

Column A Column B
Debtor 1 Debtor 2:or
rae non-filing spouse

2. Your gross wages, salary, tips, bonuses, overtime, and commissions

 

(before all payroll deductions). §______O $
3. Alimony and maintenance payments. Do not include payments from a spouse if 0
Column Bis filled in. $ §
4. All amounts from any source which are regularly paid for household expenses
of you or your dependents, including child support. Include regular contributions
from an unmarried partner, members of your household, your dependents, parents,
and roommates. include reguiar contributions from a spouse only if Column B is not 0
filled in. Do not include payments you listed on line 3. $ $
5. Net income from operating a business, profession, Debtor 4 - Débtor 2
or farm
Gross receipts (before all deductions) $ S$
Ordinary and necessary operating expenses -$ -
Net monthly income from a business, profession, orfarm 0 $ roPyy $ 0 $
6. Net income from rental and other real property °§ 4700 Debtor 2
: Gross receipts (before all deductions)
Ordinary and necessary operating expenses —$ 1500-s $
Net monthly income from rental or other real property $ 200 $ FoPyy, $ 200 $
7. Interest, dividends, and royalties $ 0

 

 

 

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income page 1

 
Case 8:19-bk-11603-RCT Doc1

Albert Kirschne

Last Name

Robert

First Name

Debtor 1 Case number (i known)

 

Middle Name

Cojumn-A
Debtor:1

8. Unemployment compensation $

Do not enter the amount if you contend that the amount received was a benefit
under the Social Security Act. Instead, list ithere: oe.

For YOUr SPOUSE oo. cee eeese teres teenteeteerenenenees $

9. Pension or retirement income. Do not include any amount received that was a

benefit under the Social Security Act. Also, except as stated in the next sentence, do

not include any compensation, pension, pay, annuity, or allowance paid by the

United States Government in connection with a disability, combat-related injury or

disability, or death of a member of the uniformed services. If you received any retired

pay paid under chapter 61 of title 10, then include that pay only to the extent that it

does not exceed the amount of retired pay to which you would otherwise be entitled if 0

retired under any provision of title 10 other than chapter 61 of that title. $
. Income from all other sources not listed above. Specify the source and amount.

Do not include any benefits received under the Social Security Act; payments received

as a victim of a war crime, a crime against humanity, or international or domestic

terrorism: or compensation, pension, pay, annuity, or allowance paid by the United

States Government in connection with a disability, combat-related injury or disability, or

death of a member of the uniformed services. If necessary, list other sources ona

separate page and put the total below.

 

 

Total amounts from separate pages, if any.

Filed 12/09/19 Page 55 of 66

Column-B.
Debtor 2 or:

non-filing spouse:

$

 

11. Calculate your total current monthly income. Add lines 2 through 10 for each

column. Then add the total for Column A to the total for Column B. $

 

 

 

 

 

$ 209

 

hy Determine Whether the Means Test Applies to You

Total current
monthly income

 

12.Calculate your current monthly income for the year. Follow these steps:
42a.
Multiply by 12 (the number of months in a year).

42b. The result is your annual income for this part of the form.

13. Calculate the median family income that applies to you. Follow these steps:

  

Fill in the state in which you live. ‘Texas

 

Fill in the number of people in your household. 1

 

To find a list of applicable median income amounts, go online using the link specified in the separate
instructions for this form. This list may also be available at the bankruptcy clerk’s office.

14. How do the lines compare?

Go to Part 3. Do NOT fill out or file Official Farm 122A-2

Go to Part 3 and fill out Form 122A—2.

 

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income

Fill in the median family income for your state and size of household. oo ccc eee rene teense seneeteensentenstneneanenteeeeneentees 13.

Copy your total current monthly income from line 11.000 cee tet ere eennasee tet itetieeer erences Copy line 14 heres

12b.

 

 

 

 

$

70136

 

 

14a. wi Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.

44b. CL) Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.

page 2

 

 
Case 8:19-bk-11603-RCT Doc1 Filed 12/09/19 Page 56 of 66

Debtor 1 Robert Albert Kirschne Case number (# known)

 

 

First Name Middie Name Last Name

 

By signing here, | declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

* MM bab *

a,

Signature of Debtor 1 Signature of Debtor 2
Date \v a 6 lel ) Date
MM/ DD LYYYY MM/ DD /YYYY

If you checked line 14a, do NOT fill out or file Form 122A—2.
If you checked line 14b, fill out Form 122A—2 and file it with this form.

 

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income page 3
Case 8:19-bk-11603-RCT Doc1 Filed 12/09/19 Page 57 of 66

Check the appropriate box as directed in
lines 40 or 42:

Fill in this information to identify your case:

Debtor 4 Robert Albert Kirschner

According to the calculations required by
First Name Middle Name Last Name

this Statement:
Debtor 2
(Spouse, if filing) First Name Middie Name Last Name

 

wi 1. There is no presumption of abuse.

United States Bankruptcy Court for the: Middle District of Florida (.] 2. There is a presumption of abuse.

 

 

Case number
(If known)

 

U Check if this is an amended filing

 

 

Official Form 122A—2
Chapter 7 Means Test Calculation 04/19

 

To fill out this form, you will need your completed copy of Chapter 7 Statement of Your Current Monthly Income (Official Form 122A-1).

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space
is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional
pages, write your name and case number (if known).

| Part 4: Determine Your Adjusted Income

1. Copy your total current monthly income... et tte Copy line 14 from Official Form 122A-1 here ........... g 200.00

| 2. Did you fill out Column B in Part 1 of Form 122A—1?
1 No. Fill in $0 for the total on line 3.
LI] Yes. is your spouse filing with you?

UI No. Go to line 3.

LI Yes. Fill in $0 for the total on line 3.

3. Adjust your current monthly income by subtracting any part of your spouse’s income not used to pay for the
household expenses of you or your dependents. Follow these steps:

On line 11, Column B of Form 122A—1, was any amount of the income you reported for your spouse NOT
regularly used for the household expenses of you or your dependents?

(C} No. Fill in 0 for the total on line 3.

L] Yes. Fill in the information below:

 

 

 

 

 

 

State each purpose for which the income'was used : : Fill in-the amount you
For example, the income is used to pay your spouse's tax‘debt arto support . are subtracting from
“people ‘ather than you or your dependents :  yourspouse's income
$
$.
+$
so $ 0.00 :
Copy total here .............. > -§ 0.00:
4. Adjust your current monthly income. Subtract the total on line 3 from line 1. $ 200.00

 

 

 

 

 

Official Form 122A-2 Chapter 7 Means Test Calculation page 1

 
 

Case 8:19-bk-11603-RCT Doc1 Filed 12/09/19 Page 58 of 66

Debtor 1 Robert Albert Kirschngy Case number (f known)

First Name Middle Name Last Name

Ea Calculate Your Deductions from Your Income

 

The Internal Revenue Service (IRS) issues National and Local Standards for certain expense amounts. Use these amounts to
answer the questions in lines 6-15. To find the IRS standards, go online using the link specified in the separate instructions for
this form. This information may also be available at the bankruptcy clerk’s office.

Deduct the expense amounts set out in lines 6-15 regardless of your actual expense. In later parts of the form, you will use some of your
actual expenses if they are higher than the standards. Do not deduct any amounts that you subtracted from your spouse’s income in line 3
and do not deduct any operating expenses that you subtracted from income in lines 5 and 6 of Form 122A~1.

If your expenses differ from month to month, enter the average expense.

Whenever this part of the form refers to you, it means both you and your spouse if Column B of Form 122A-1 is filled in.

5. The number of people used in determining your deductions from income

 

Fill in the number of people who could be claimed as exemptions on your federal income tax return,
plus the number of any additional dependents whom you support. This number may be different from
the number of people in your household. 1

 

 

 

National: Standards You: must use the IRS. National Standards to answer the questions:in-lines 6-7.

6. Food, clothing, and other items: Using the number of people you entered in line 5 and the IRS National Standards, fill 727.00
in the dollar amount for food, clothing, and other items. $_fei

7. Out-of-pocket health care allowance: Using the number of people you entered in line 5 and the IRS National Standards,
fill in the dollar amount for out-of-pocket health care. The number of people is split into two categories—people who are
under 65 and people who are 65 or older—because older people have a higher IRS allowance for health care costs. If your
actual expenses are higher than this [RS amount, you may deduct the additional amount on line 22.

People who are under 65 years of age

7a, Out-of-pocket health care allowance per person

 

 

 

 

 

§ 55.00

7b. Number of people who are under 65 0

X__

7c. Subtotal. Multiply line 7a by line 7b. $ 0.00 copyheres>  $ 0.00
° People who-are'65 years:of age or older

7d. Out-of-pocket health care allowance per person $ 114.00

Te. Number of people who are 65 or older x 41

iply li i 114.00
7f. Subtotal. Multiply line 7d by line 7e. $ Copy here=> +5 414.00
7g. Total. Add lines 76 and 7f.cccccccccccccccscscescsesesesstsnscececsesesesesesensseteneeececseseseeaseneees $ 114.00 Copy total heres 3 114.00

 

 

 

 

 

Official Form 122A—2 Chapter 7 Means Test Caiculation page 2

 
 

 

 

 

Case 8:19-bk-11603-RCT Doc1 Filed 12/09/19 Page 59 of 66

 

 

 

 

 

Debtor 4 Robert Albert Kirschngy Case number (i known)
First Name Middle Name Last Name
Local Standards You must use the IRS Local: Standards to answer.the ‘questions‘in lines 8-15.

Based on information from the IRS, the U.S. Trustee Program has divided the IRS Local Standard for housing for
bankruptcy purposes into two parts:

@ Housing and utilities — Insurance and operating expenses
@ Housing and utilities - Mortgage or rent expenses
To answer the questions in lines 8-9, use the U.S. Trustee Program chart.

To find the chart, go online using the link specified in the separate instructions for this form.
This chart may also be available at the bankruptcy clerk’s office.

8. Housing and utilities ~ Insurance and operating expenses: Using the number of people you entered in line 5, fill in the
dollar amount listed for your county for insurance and operating expenses. .....

 

9. Housing and utilities — Mortgage or rent expenses:

ga. Using the number of people you entered in line 5, fill in the dollar amount listed 814.00
for your county for mortgage or rent expenses $_  O'rw

9b. Total average monthly payment for all mortgages and other debts secured by your home.

To calculate the total average monthly payment, add all amounts that are
contractually due to each secured creditor in the 60 months after you file for
bankruptcy. Then divide by 60.

Namie of the creditor: : oe “Average monthly
oe payment

$

 

 

 

Copy Repeat this
Total average monthly payment $ here> $ amount on
ere ——~ fine 33a.

 

 

 

 

9c. Net mortgage or rent expense.

Subtract line 9b (total average monthly payment) from line 9a (mortgage or $ 0.00 Copy. ¢ 0.00
rent expense). If this amount is less than $0, enter $0 here>

 

 

 

10. If you claim that the U.S. Trustee Program’s division of the IRS Local Standard for housing is incorrect and affects $
the calculation of your monthly expenses, fill in any additional amount you claim.

Explain
why:

 

 

11.Local transportation expenses: Check the number of vehicles for which you claim an ownership or operating expense.

L] 0. Go to fine 14.

Wi 1. Go to line 12.
CJ 2 or more. Go to line 12.

12. Vehicle operation expense: Using the IRS Local Standards and the number of vehicles for which you claim the
operating expenses, fill in the Operating Costs that apply for your Census region or metropolitan statistical area.

 

$430.00

 

 

 

Official Form 122A-2 Chapter 7 Means Test Calculation page 3

 
Case 8:19-bk-11603-RCT Doc1 Filed 12/09/19 Page 60 of 66

Albert

Last Name

Robert Kirschngy

First Name

Debtor 4
Middle Name

In addition, you may not claim the expense for more than two vehicles.

Case number ( known),

13. Vehicle ownership or lease expense: Using the IRS Local Standards, calculate the net ownership or lease expense
for each vehicle below. You may not claim the expense if you do not make any loan or lease payments on the vehicle.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Vehicle'1. Describe Vehicle 1: Lexus SUV
43a. Ownership or leasing costs using IRS Local Standard. .00.0.. ee eee cereeeeteereteeete $___ 281.00.
13b. Average monthly payment for all debts secured by Vehicle 1.
Do not include costs for leased vehicles.
To calculate the average monthly payment here and on line 13e, add all
amounts that are contractually due to each secured creditor in the 60 months
after you filed for bankruptcy. Then divide by 60.
Name of each creditor for Vehicle ‘Average monthly
: DE Ee payment
$
+ $
Co Repeat this
Total average monthly payment $ 0.00 h > —$ 0.00 amount on
ere — fine 38b.
. . Copy net
43c. Net Vehicle 1 ownership or lease expense Vehicle 1
Subtract line 13b from line 13a. If this amount is less than $0, enter $0..0000000 g___ 281.00 expense 281.00
here... > S$ <0 1
Vehicle.2 Describe Vehicle 2: n/a
13d. Ownership or leasing costs using IRS Local Standard. .0....... cece ceseceeeceenneereeeneees $
13e. Average monthly payment for all debts secured by Vehicle 2.
Do not include costs for leased vehicles.
“Name of each creditor for Vehicle 2 Average monthly
os payment. °
$
+ $
Copy Repeat this
Total average monthly payment $ heres> $ amount on
ere line 33c.
Co t
13f. Net Vehicle 2 ownership or lease expense Vehicle 2
. . : 0.00
Subtract line 13e from 13d. If this amount is less than $0, enter $0.00. ee $ : expense 0.00
a $Y
14. Public transportation expense: If you claimed 0 vehicles in line 11, using the IRS Local Standards, fill in the
Public Transportation expense allowance regardless of whether you use public transportation. $ 0.00

15.

more than the IRS Local Standard for Public Transportation.

 

 

 

 

Additional public transportation expense: If you claimed 1 or more vehicles in line 11 and if you claim that you may also
deduct a public transportation expense, you may fill in what you believe is the appropriate expense, but you may not claim

0.00

 

 

 

Official Form 122A-2 Chapter 7 Means Test Calculation

 
 

 

Case 8:19-bk-11603-RCT Doc1 Filed 12/09/19 Page 61 of 66

Debtor 4 Robert Albert Kirsch ng Case number (# known)

 

 

First Name Middie Name Last Name

Other Necessary: Expenses In-addition:to: the expense deductions listed above; you_are-allowed your monthly expenses for
: the following IRS categories. : :

16. Taxes: The total monthly amount that you will actually owe for federal, state and local taxes, such as income taxes, self-
employment taxes, Social Security taxes, and Medicare taxes. You may include the monthly amount withheld from your
pay for these taxes. However, if you expect to receive a tax refund, you must divide the expected refund by 12 and
subtract that number from the total monthly amount that is withheld to pay for taxes.

Do not include real estate, sales, or use taxes.

17. Involuntary deductions: The total monthly payroll deductions that your job requires, such as retirement contributions,
union dues, and uniform costs.

Do not include amounts that are not required by your job, such as voluntary 401(k) contributions or payroll savings.

18. Life insurance: The total monthly premiums that you pay for your own term life insurance. If two married people are filing
together, include payments that you make for your spouse’s term life insurance. Do not include premiums for life
insurance on your dependents, for a non-filing spouse's life insurance, or for any form of life insurance other than term.

19. Court-ordered payments: The total monthly amount that you pay as required by the order of a court or administrative
agency, such as spousal or child support payments.

Do not include payments on past due obligations for spousal or child support. You will list these obligations in line 35.

20. Education: The total monthly amount that you pay for education that is either required:
@ as a condition for your job, or
@ for your physically or mentally challenged dependent child if no public education is available for similar services.

21. Childcare: The total monthly amount that you pay for childcare, such as babysitting, daycare, nursery, and preschool.
De not include payments for any elementary or secondary schoo! education.

22. Additional health care expenses, excluding insurance costs: The monthly amount that you pay for health care that
is required for the health and welfare of you or your dependents and that is not reimbursed by insurance or paid by a
health savings account. Include only the amount that is more than the total entered in line 7.

Payments for health insurance or health savings accounts should be listed only in line 25.

23. Optional telephones and telephone services: The total monthly amount that you pay for telecommunication services for
you and your dependents, such as pagers, call waiting, caller identification, special long distance, or business cell phone
service, to the extent necessary for your health and welfare or that of your dependents or for the production of income, if it +
is not reimbursed by your employer.

Do not include payments for basic home telephone, internet and cell phone service. Do not include self-employment
expenses, such as those reported on line 5 of Official Form 122A-1, or any amount you previously deducted.

 

24, Add all of the expenses allowed under the IRS expense allowances.
Add tines 6 through 23.

 

$__0.00
g__9.00
$___0.00
$__ 9.00
g__0.00
$___9.00
$_144.00
$__0.00
$1,696.00

 

 

 

Official Form 122A—-2 Chapter 7 Means Test Calculation

page 5

 

 
 

 

 

Case 8:19-bk-11603-RCT Doc1 Filed 12/09/19 Page 62 of 66

Debtor 4 Robert Albert Kirsch ng Case number (f known).

 

 

First Name Middie Name Last Name

Additional Expense Deductions: These are.additional deductions allowed by the: Means Test.
Note: Do not include any expense allowances listed in lines: 6-24.

25. Health insurance, disability insurance, and health savings account expenses. The monthly expenses for health
insurance, disability insurance, and health savings accounts that are reasonably necessary for yourself, your spouse, or your

 

 

 

 

 

dependents.
Health insurance $ 144.00
Disability insurance $
Health savings account + $
Total g___ 144.00 Copy total here SD eee $. 144.00
Do you actually spend this total amount?
LJ No. How much do you actually spend? $ 144.00
i ves
26. Continuing contributions to the care of household or family members. The actual monthly expenses that you will 0.00
continue to pay for the reasonable and necessary care and support of an elderly, chronically ill, or disabled member of your $Y
household or member of your immediate family who is unable to pay for such expenses. These expenses may include
contributions to an account of a qualified ABLE program. 26 U.S.C. § 529A\(b).
27. Protection against family violence. The reasonabiy necessary monthly expenses that you incur to maintain the safety of 0.00
you and your family under the Family Violence Prevention and Services Act or other federal laws that apply. $___-
By law, the court must keep the nature of these expenses confidential.
28. Additional home energy costs. Your home energy costs are included in your insurance and operating expenses on line 8.
If you believe that you have home energy costs that are more than the home energy costs included in expenses on line
8, then fill in the excess amount of home energy costs. $ 0.00
You must give your case trustee documentation of your actual expenses, and you must show that the additional amount TO
claimed is reasonable and necessary.
29. Education expenses for dependent children who are younger than 18. The monthly expenses (not more than $170.83*
per child) that you pay for your dependent children who are younger than 18 years old to attend a private or public
elementary or secondary school. $ 0.00
You must give your case trustee documentation of your actual expenses, and you must explain why the amount claimed is
reasonable and necessary and not already accounted for in lines 6-23.
* Subject to adjustment on 4/01/22, and every 3 years after that for cases begun on or after the date of adjustment.
30. Additional food and clothing expense. The monthly amount by which your actual! food and clothing expenses are higher $ 0.00
than the combined food and clothing allowances in the IRS National Standards. That amount cannot be more than 5% of the
food and clothing allowances in the IRS National Standards.
To find a chart showing the maximum additional allowance, go online using the link specified in the separate instructions for
this form. This chart may also be available at the bankruptcy clerk's office.
You must show that the additional amount claimed is reasonable and necessary.
31. Continuing charitable contributions. The amount that you will continue to contribute in the form of cash or financial $ 0.00 |
instruments to a religious or charitable organization. 26 U.S.C. § 170(c)(1)-(2).
32. Add all of the additional expense deductions. $ 144.D0

Add lines 25 through 31.

 

 

 

 

Official Form 122A-2 Chapter 7 Means Test Caiculation

page 6

 
 

 

Case 8:19-bk-11603-RCT Doc1 Filed 12/09/19 Page 63 of 66

Debtor 4 Robert Albert Kirschngy Case number ( known)

First Name Middle Name Last Name

 

 

Deductions for Debt Payment

33. For debts that are secured by an interest in property that you own, including home mortgages, vehicle
loans, and other secured debt, fill in lines 33a through 33e.

To calculate the total average monthly payment, add all amounts that are contractually due to each secured
creditor in the 60 months after you file for bankruptcy. Then divide by 60.

“Average monthly

 

 

 

 

 

 

 

Mortgages on your home: Payment
33a. Copy line 9b Mere occ ccc ccccee nesses tects eeececesveeeeveesemesceranenesssesssseeaeneeanneesiend > $
Loans on your first two vehicles:
33b. Copy line 13b Here. i.e cece ceeceseeesseesctnnnsseesanssnsnieeeanivntecarestneeesanenensesen > $ 0.00
330. Copy line 13@ Here. ccc cece csccssseeseeesesevesnceesesvsnsearsssseecanssssitecssnvssecesesneessee® > $
33d. List other secured debts:
- Name of each creditor for other Identify property that Does payment
secured debt . secures the debt include taxes...”
. orinsurance?
LJ No $
CL) Yes
L) No $
L) Yes
LJ No +
L) Yes
. 0.00 > Copy total
33e. Total average monthly payment. Add lines 33a through 33d. 000.0... rire tenes $ LY here> $ 0.00
34. Are any debts that you listed in line 33 secured by your primary residence, a vehicle,
or other property necessary for your support or the support of your dependents?
wi No. Go to line 35.
Q) Yes. State any amount that you must pay to a creditor, in addition to the payments
listed in line 33, to keep possession of your property (called the cure amount).
Next, divide by 60 and fill in the information below.
“Name of the creditor 00000") Identify property that oo Fotal-cure ‘Monthly cure:
: “oo, Secures the debt amount amount so
$ +60= $
3 +60= $
$. +60= +$
i | Copy total
Total $ here> $.
35. Do you owe any priority claims such as a priority tax, child support, or alimony —
that are past due as of the filing date of your bankruptcy case? 11 U.S.C. § 507.
wt No. Go to line 36.
LJ Yes. Fill in the total amount of all of these priority claims. Do not include current or
ongoing priority claims, such as those you listed in line 19.
Total amount of all past-due priority ClalMS oe eee eee erence tee cne tener te eeneneeeee :
pi priority $ +60= $

 

 

 

Official Form 122A-2 Chapter 7 Means Test Calculation page 7
 

 

Case 8:19-bk-11603-RCT Doc1 Filed 12/09/19 Page 64 of 66

Debtor 4 Robert Albert Kirschngy Case number (f known)

 

First Name Middle Name Last Name

 

36. Are you eligible to file a case under Chapter 13? 11 U.S.C. § 109(e).
For more information, go online using the link for Bankruptcy Basics specified in the separate
instructions for this form. Bankruptcy Basics may also be available at the bankruptcy clerk’s office.

wi No. Go to line 37.

C] Yes. Fill in the following information.

Projected monthly plan payment if you were filing under Chapter 13 $

Current multiplier for your district as stated on the list issued by the

Administrative Office of the United States Courts (for districts in Alabama and

North Carolina) or by the Executive Office for United States Trustees (for all

other districts). X

To find a list of district multipliers that includes your district, go online using the
link specified in the separate instructions for this form. This list may also be
available at the bankruptcy clerk's office.

 

 

 

 

 

 

 

 

 

 

 

 
   

 

 

 

 

 

 

 

 

 

 

 

"Copy total
Average monthly administrative expense if you were filing under Chapter 13 ; hed $
37. Add all of the deductions for debt payment. $ 0.00
Add lines 33e through 36. ..........ccecc ee cceeeee cence reece e sess cenaneenne een eee cneee ee eepec eee ee ees nee seats e nese aeesaaenesebineeaeegaasnaaeticeesneenesanereer ries ereeete
Total Deductions from Income
38. Add all of the allowed deductions.
Copy line 24, All of the expenses aliowed under IRS $ 1 696.00
EXPENSE AHOWANCES oo cece cccecceeteeeceeeeeteesetessetnttestvesees —
Copy line 32, Alf of the additional expense deductions.......... $ 144.00
Copy line 37, All of the deductions for debt payment............. +§ 0.00
Total deductions $ 1,840.00 Copy total here 200 > $ 1,840.0
es Determine Whether There Is a Presumption of Abuse
39. Calculate monthly disposable income for 60 months
39a. Copy line 4, adjusted current monthly income..... $ 200.00
39b. Copy line 38, Total deductions.......... 1,840.00
38c. Monthly disposable income. 11 U.S.C. § 707(b)(2). $ -1.640.00 : Copy $ -1 640.00
Subtract line 39b from line 39a. a here> ————_—
For the next 6O months (5 years) x 60
. . Copy
39d. Total. Multiply line 39¢ by 60..00..0.ccccccssssssusunsevessnnstesisniensnniinessisnienssnentenenisnsensee -98,400.00
ply ¥ $ here> $-98,400)00
40. Find out whether there is a presumption of abuse. Check the box that applies:
WM The line 39d is less than $8,175*. On the top of page 1 of this form, check box 1, There is no presumption of abuse. Go to
Part 5.
UJ The line 39d is more than $13,650*. On the top of page 1 of this form, check box 2, There is a presumption af abuse. You
may fill out Part 4 if you claim special circumstances. Then go to Part 5.
(] The line 39d is at least $8,175", but not more than $13,650". Go to line 41.
* Subject to adjustment on 4/01/22, and every 3 years after that for cases filed on or after the date of adjustment.
Official Form 122A—-2 Chapter 7 Means Test Calculation page 8
 

Case 8:19-bk-11603-RCT Doc1 Filed 12/09/19 Page 65 of 66

Debtor 1 Robert Albert Kirschngy Case number (known)

 

First Name Middle Name Last Name

 

41. 41a. Fill in the amount of your total nonpriority unsecured debt. If you filled out A
Summary of Your Assets and Liabilities and Certain Statistical Information Schedules
(Official Form 106Sum), you may refer to line 3b on that form

20

 

41b. 25% of your total nonpriority unsecured debt. 11 U.S.C. § 707(b)(2}A)().
Multiply line 41a by 0.25. oe ee tt cent tte tet ee etter cc snisisitties ie cisisiritecint inane reece

Copy

 

 

 

here> $_|

 

 

42. Determine whether the income you have feft over after subtracting all allowed deductions
is enough to pay 25% of your unsecured, nonpriority debt.

Check the box that applies:

L] Line 39d is less than line 41b. On the top of page 1 of this form, check box 1, There is no presumption of abuse.
Go to Part 5.

() Line 39d is equal to or more than line 41b. On the top of page 1 of this form, check box 2, There is a presumption
of abuse. You may fill out Part 4 if you claim special circumstances. Then go to Part 5.

Ere ce Details About Special Circumstances

43.Do you have any special circumstances that justify additional expenses or adjustments of current monthly income for which there is no
reasonable alternative? 11 U.S.C. § 707(b)(2)(B).

LJ] No. Go to Part 5.

U Yes. Fill in the following information. All figures should reflect your average monthly expense or income adjustment
for each item. You may include expenses you listed in line 25.

You must give a detailed explanation of the special circumstances that make the expenses or income
adjustments necessary and reasonable. You must also give your case trustee documentation of your actual
expenses or income adjustments.

: ee poe ee . Average monthly expense
Give-a-detailed: explanation of. the special circumstances : or income adjustment

 

$

 

 

 

| Part 5: | Sign Below

By signing here, | declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

x y |b x

 

 

 

Signature of Debtor 1 Signature of Debtor 2
2
Date IZ 05 144 5 Date
MM/DD /YYYY MM/DD /YYYY

 

 

 

Official Form 122A—2 Chapter 7 Means Test Calculation page 9
Case 8:19-bk-11603-RCT Doc1 Filed 12/09/19 Page 66 of 66

Debtor: Robert A. Kirschner
Creditor Mailing List

Bank of America
PO Box 982238
El Paso, TX 79998

Discover Fincl Sve LLC
PO Box 15316
Wilmington, DE 19850-5316

Cavalry Portfolio Svcs
500 Summit Lake Dr, Ste 4A
Valhalla, NY 10595

American Express
PO Box 981537
E] Paso, TX 79998

FTB/CPTLBK
PO Box 15003
Knoxville, TN 37901

SYNCB/JC Penney
PO Box 965007
Orlando, FL. 32896-5007

Nationstar Mortgage LLC
8950 Cypress Waters Blvd
Coppell, TX 75019

Bank of New York Mellon
c/o Nationstar Mortgage LLC
8950 Cypress Waters Blvd
Coppell, TX 75019

First Tennessee Bank NA

c/o Nationstar Mortgage LLC
8950 Cypress Waters Blvd
Coppell, TX 75019

First Horizon Mortgage Trust
c/o Nationstar Mortgage LLC
8950 Cypress Waters Blvd
Coppell, TX 75019

Essex House — Office
707 S. Gulfstream Ave
Sarasota, FL 34236

 
